


Exhibit 10.1
PURCHASE AGREEMENT
(Lakewood Flats, Dallas, Texas)
THIS PURCHASE AGREEMENT (this “Agreement”) is made as of October 8, 2014 (the
“Effective Date”), by and between WGS LAKEWOOD MF VI, L.P., a Delaware limited
partnership (“Seller”), and 7425 LA VISTA, LLC, a Texas limited liability
company (“Buyer”).
R E C I T A L S
Buyer desires to purchase, and Seller desires to sell, the “Property” (as
defined below), on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the respective promises contained in this
Agreement, Buyer and Seller agree as follows:
A G R E E M E N T S
1.Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller shall sell to Buyer, and Buyer shall purchase from Seller, all of
Seller’s right, title and interest in and to the following property commonly
known as the “Lakewood Flats” (collectively, the “Property”): (A) the land (the
“Land”) located at 7425 La Vista Drive, Dallas, Texas, as more particularly
described in Exhibit A and any and all of Seller’s rights, easements, interests,
benefits, privileges, and appurtenances pertaining to the Land, any and all
public roads and public rights of way bounding such Land, together with all
rights of ingress and egress unto such public roads and public rights of way,
strips or gores, if any, between the Land and abutting properties not owned by
Seller or its affiliates, any water or water rights benefitting the Land and any
oil, gas and other minerals in, under and that may be produced from the Land;
(B) all buildings, improvements, structures and fixtures located upon the Land
(the “Improvements”); (C) all tangible personal property (the “Personal
Property”) owned by Seller and located on and used solely in connection with the
management, operation or repair of the Improvements, other than that owned by
tenants, the property manager and any other third parties, if any; (D) the
interest of the landlord in and to all leases of space of all or any portion of
the Improvements (the “Tenant Leases”); and (E) to the extent assignable without
the need of consents (except to the extent that any such consents have been
obtained as of the “Closing Date” (as defined below)), (i) subject to the terms
of Section 5C(2), the “Assumed Contracts” (as defined below), (ii) signage,
logos, telephone numbers and website names and domains that are dedicated to the
Property and not owned by the property manager of the Property; and (iii) the
permits, licenses and construction or other warranties, if any, held by or in
favor of Seller solely for use in connection with all or any portion of the
Improvements or the Personal Property, all such items under subsection (iii) to
be transferred by Seller without representation, warranty (express or implied)
or recourse of any kind (the foregoing items in this sub-clause (E) being
collectively referred to as the “Intangible Property”). Notwithstanding the
foregoing, the Property shall not include the name “Greystar,” “Elan,” and any
mark, logo, trade name, or other name utilizing “Greystar” or “Elan.”

2890904.5     1    

--------------------------------------------------------------------------------




2.    Purchase Price. The purchase price for the Property shall be Sixty Million
Five Hundred Thousand and No/100 U.S. Dollars ($60,500,000.00) (the “Purchase
Price”).
3.    Payment of Purchase Price. The Purchase Price shall be paid to Seller by
Buyer as follows:
A.    Deposit.
(1)    Deposit. Within one (1) business day following the Effective Date, Buyer
shall deliver to Alamo Title Insurance, as agent for First American Title
Insurance Company (“Title Company”), 1800 Bering Drive, Suite 400, Houston,
Texas, 77057, Attention: Lucky Long (“Escrow Agent”) (pursuant to wiring
instructions provided to Buyer) a wire transfer of immediately available federal
funds, in the amount of Five Hundred Thousand and No/100 United States Dollars
($500,000.00) as an earnest money deposit (which amount, together with the
interest earned on such amount, is referred to in this Agreement as the
“Deposit”). If Buyer fails to timely deposit the Deposit with Escrow Agent as
provided in this Section 3A(1), this Agreement shall automatically terminate, it
being expressly agreed by Seller and Buyer that time is of the essence with
respect to Buyer’s obligation to deliver the Deposit. The Deposit shall be
invested by Title Company as instructed by Buyer and Seller in the “Escrow
Agreement” (as defined below) which shall be executed by Buyer and Seller and
delivered to Title Company (along with an executed copy of this Agreement) on
the Effective Date. Upon the successful completion of the “Due Diligence Period”
(as defined below in Section 5A) as evidenced by Buyer’s failure to deliver the
“Termination Notice” as provided (and defined in Section 5D below), the Deposit
shall be non-refundable to Buyer (except as otherwise specifically provided in
this Agreement). The Deposit shall be held by Title Company in accordance with
the terms of Section 3C below and the terms of a separate escrow agreement in
the form of Exhibit C attached hereto and dated as of the date hereof by and
among Buyer, Seller and Title Company (the “Escrow Agreement”).
(2)    Independent Consideration. The sum of One Hundred and No/00 United States
Dollars ($100.00) (the “Independent Consideration”) out of the Deposit is
independent of any other consideration provided hereunder, shall be fully earned
by Seller upon the Effective Date hereof, and is not refundable to Buyer under
any circumstances. Accordingly, if this Agreement is terminated for any reason
by either party, the Independent Consideration shall be paid by Title Company to
Seller.
B.    Closing Payment. The balance of the Purchase Price, as adjusted by the
Deposit and by the adjustments, prorations, credits and allocations of income
and expenses provided for in this Agreement, shall be delivered by Buyer to
Title Company (to be disbursed by Title Company in accordance with Section 6
hereof) by wire transfer of immediately available funds on or before 3:00 p.m.
Central Time on the Closing Date. Such balance of the Purchase Price, as so
adjusted, is herein called the “Closing Payment”. As used herein the “Closing
Date” shall mean no later than October 10, 2014.
C.    REMEDIES; DAMAGES.

2890904.5     2

--------------------------------------------------------------------------------




(1)    BUYER AND SELLER RECOGNIZE THAT THE PROPERTY WILL BE REMOVED FROM THE
MARKET DURING THE TERM OF THIS AGREEMENT AND THAT IF THE TRANSACTION IS NOT
CONSUMMATED BECAUSE OF BUYER’S DEFAULT THAT OCCURS AFTER THE EXPIRATION OF THE
DUE DILIGENCE PERIOD AND THAT IS NOT CURED IN ACCORDANCE WITH SECTION 11O BELOW,
SELLER SHOULD BE COMPENSATED FOR SUCH DETRIMENT. IT IS EXTREMELY DIFFICULT AND
IMPRACTICAL TO ASCERTAIN THE EXTENT OF THE DETRIMENT AND, TO AVOID THIS PROBLEM,
BUYER AND SELLER AGREE THAT IF THIS TRANSACTION IS NOT CONSUMMATED BECAUSE OF
BUYER’S DEFAULT, SELLER SHALL BE ENTITLED TO RECOVER FROM BUYER AS LIQUIDATED
DAMAGES THE AMOUNT OF THE DEPOSIT, AND UPON WRITTEN NOTICE FROM SELLER TO BUYER
AND TITLE COMPANY, THIS AGREEMENT SHALL BE TERMINATED AND THE DEPOSIT SHALL BE
IMMEDIATELY AND AUTOMATICALLY DELIVERED TO SELLER BY TITLE COMPANY WITHOUT THE
NECESSITY OF ANY FURTHER INSTRUCTIONS BY BUYER, PROVIDED, HOWEVER, THAT THE
FOREGOING PROVISION SHALL NOT LIMIT SELLER’S RIGHT TO RECEIVE REIMBURSEMENT FOR
ATTORNEYS’ FEES PURSUANT TO SECTION 11F OF THIS AGREEMENT, NOR WAIVE OR AFFECT
BUYER’S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT WHICH EXPRESSLY SURVIVE THE
TERMINATION OF THIS AGREEMENT, NOR WAIVE OR AFFECT SELLER’S RIGHTS UNDER SUCH
INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT WHICH EXPRESSLY SURVIVE THE
TERMINATION OF THIS AGREEMENT, NOR WAIVE OR AFFECT BUYER’S OBLIGATIONS TO
DESTROY OR RETURN DOCUMENTS, REPORTS OR OTHER INFORMATION PROVIDED TO BUYER BY
SELLER PURSUANT TO THE APPLICABLE PROVISIONS OF THIS AGREEMENT OR BUYER’S
OBLIGATIONS TO PROVIDE TO SELLER DOCUMENTS, REPORTS OR OTHER INFORMATION
PREPARED BY OR FOR BUYER IF AND TO THE EXTENT REQUIRED PURSUANT TO THE
APPLICABLE PROVISIONS OF THIS AGREEMENT, ALL OF WHICH OBLIGATIONS, INDEMNITIES
AND RIGHTS SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH
THE APPLICABLE PROVISIONS OF THIS AGREEMENT. THIS AMOUNT HAS BEEN AGREED UPON,
AFTER NEGOTIATION, AS THE PARTIES’ BEST ESTIMATE OF SELLER’S DAMAGES. THE
PARTIES AGREE THAT THE SUM STATED ABOVE AS LIQUIDATED DAMAGES SHALL BE IN LIEU
OF ANY OTHER DAMAGES TO WHICH SELLER MIGHT OTHERWISE BE ENTITLED BY VIRTUE OF
THIS AGREEMENT OR BY OPERATION OF LAW. UPON PAYMENT OR RELEASE OF SUCH AMOUNT,
BUYER SHALL BE RELEASED OF ANY OTHER LIABILITY TO SELLER HEREUNDER, EXCEPT AS TO
THOSE OBLIGATIONS, AGREEMENTS, AND INDEMNITIES WHICH EXPRESSLY SURVIVE THE
TERMINATION OF THIS AGREEMENT, AS PROVIDED IN THIS SECTION OR ELSEWHERE IN THIS
AGREEMENT. THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A
FORFEITURE OR PENALTY WITHIN THE MEANING OF APPLICABLE LAW, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO SELLER.

2890904.5     3

--------------------------------------------------------------------------------




______________
Seller’s Initials
______________
Buyer’s Initials

(2)    IF THE CLOSING DOES NOT OCCUR SOLELY FOR ANY REASON OTHER THAN BUYER’S OR
SELLER’S DEFAULT UNDER THIS AGREEMENT, THEN THIS AGREEMENT SHALL TERMINATE AND
NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS TO THE OTHER
HEREUNDER, EXCEPT FOR (a) THE RIGHT OF BUYER TO THE RETURN OF THE DEPOSIT (MINUS
THE INDEPENDENT CONSIDERATION) AND (b) THOSE PROVISIONS OF THIS AGREEMENT WHICH
EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT.
(3)    IF THE CLOSING FAILS TO OCCUR SOLELY BECAUSE OF SELLER’S DEFAULT, WHICH
SELLER SHALL FAIL TO CURE IN ACCORDANCE WITH SECTION 11O (AND THE CLOSING DATE
SHALL BE EXTENDED TO ACCOMMODATE SUCH CURE PERIOD), THEN BUYER MAY ELECT AS ITS
SOLE AND EXCLUSIVE REMEDY EITHER TO (a) BRING AN ACTION FOR SPECIFIC PERFORMANCE
OF THIS AGREEMENT, WHICH MUST BE BROUGHT, IF AT ALL, WITHIN NINETY (90) DAYS OF
THE ALLEGED DEFAULT; OR (b) TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO SELLER
AND TITLE COMPANY, IN WHICH CASE NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS TO THE OTHER HEREUNDER, EXCEPT FOR (i) THE RIGHT OF BUYER TO THE
RETURN OF THE DEPOSIT (MINUS THE INDEPENDENT CONSIDERATION) AND THE RIGHT OF
BUYER TO REIMBURSEMENT OF “BUYER’S EXPENSES” (AS DEFINED BELOW) IN THE EVENT
THAT BUYER IS REQUIRED TO DELIVER “BUYER REPORTS” (AS DEFINED BELOW) TO SELLER
IN ACCORDANCE WITH THE TERMS OF SECTION 5C OF THIS AGREEMENT, AND (ii) THOSE
PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY SURVIVE A TERMINATION OF THIS
AGREEMENT.
(4)    IF THE CLOSING OCCURS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE
DEPOSIT (MINUS THE INDEPENDENT CONSIDERATION) SHALL BE APPLIED AS A CREDIT
TOWARD THE PURCHASE PRICE. THIS SECTION 3C SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND NOTHING IN THIS SECTION 3C IS INTENDED TO LIMIT THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER SECTIONS 5C, 11A AND 11F.
______________            ______________
Seller’s Initials            Buyer’s Initials
4.    Title.
A.    Title Report. Prior to the Effective Date, Seller has delivered or caused
Title Company to deliver to Buyer: (1) a title insurance commitment covering the
Property; and (2) copies of the documents evidencing the exceptions to title
stated therein (collectively, the “Title Report”).

2890904.5     4

--------------------------------------------------------------------------------




Prior to the Effective Date, Seller has delivered to Buyer a copy of the most
recent survey (as may be updated by Buyer, the “Survey”) of the Property in
Seller’s possession.
B.    Title Review. Buyer shall satisfy itself prior to the expiration of the
Due Diligence Period that an owner’s policy of title insurance (“Owner’s
Policy”) is available on terms and conditions satisfactory to Buyer in its sole
discretion. Prior to the Effective Date, Buyer has delivered written notice to
Seller (“Title Disapproval Notice”) of Buyer’s objections to the exceptions to
title shown on the Title Report or the matters disclosed by the Survey (each, a
“Disapproved Title Matter”). Seller shall, no later than the expiration of the
Due Diligence Period, notify Buyer (being a “Seller Response Notice”) as to each
properly Disapproved Title Matter either that: (i) Seller elects not to cause
such Disapproved Title Matter to be removed as of the Closing Date (or otherwise
take any action with respect thereto), or (ii) Seller intends to either: (a)
cause such Disapproved Title Matter to be removed or released on the Closing
Date; or (b) cause Title Company to bond, insure or endorse over such
Disapproved Title Matter. If Seller has provided a Seller Response Notice to
Buyer stating that Seller will not remove, release or otherwise correct any such
Disapproved Title Matter or if Seller has not provided a Seller Response Notice
to Buyer (which shall be deemed an election by Seller not to take any action
with respect to any such Disapproved Title Matter), then Buyer may elect in
writing not later than the expiration of the Due Diligence Period, either to
waive Buyer’s objection to any such Disapproved Title Matter or to terminate
this Agreement (and Buyer’s failure to deliver a Termination Notice prior to the
expiration of the Due Diligence Period shall be deemed a waiver of Buyer’s
objection to any such Disapproved Title Matter). If Buyer shall fail to make
such election, then Buyer shall be deemed to have waived its objection to any
such Disapproved Title Matter. In the event Buyer shall elect in writing prior
to the expiration of the Due Diligence Period to terminate this Agreement
pursuant to this Section 4B, the Deposit (minus the Independent Consideration)
shall be promptly delivered by Title Company to Buyer, and the parties shall
have no further obligations or liabilities hereunder (except for any obligations
or liabilities that expressly survive termination of this Agreement). If Seller
has provided a Seller Response Notice to Buyer stating that Seller has elected
either choice under subclause (ii) above, and any such Disapproved Title Matter
is not removed, released, bonded, insured or endorsed over as aforesaid as of
the Closing Date, Buyer shall have the right to (A) terminate this Agreement in
which event the Deposit (minus the Independent Consideration) shall be promptly
delivered by Title Company to Buyer and Buyer shall be entitled to reimbursement
of Buyer’s Expenses in the event that Buyer is required to deliver Buyer Reports
to Seller in accordance with the terms of Section 5C of this Agreement, and the
parties shall have no further obligations or liabilities hereunder (except for
any obligations or liabilities that expressly survive termination of this
Agreement), or (B) waive the foregoing right of termination and all other rights
and remedies on account of any such Disapproved Title Matter and to close the
transaction contemplated by this Agreement, without any reduction or abatement
of the Purchase Price. If Buyer shall fail to make such election, then Buyer
shall be deemed to have made the election set forth in subclause (B) above. All
exceptions in the Title Report and matters on the Survey that are approved or
deemed approved by Buyer pursuant to this Section 4B are hereinafter
collectively referred to as “Permitted Exceptions.” Notwithstanding anything to
the contrary set forth in this Agreement, Buyer acknowledges that, concurrently
with the Closing, Seller will be recording against title to the Property a
Declaration of Restrictive Covenants in the form of Exhibit N attached hereto
(the “Declaration of Restrictive Covenants”), and Buyer shall be obligated to
accept title to the Property

2890904.5     5

--------------------------------------------------------------------------------




subject only to (1) the Permitted Exceptions, (2) the “New Matters” (as defined
and approved, or deemed approved, pursuant to Section 4C below), (3) real estate
taxes and assessments not yet due and payable subject to the rights and
obligations of Seller and Buyer under Section 6D below, and (4) the Declaration
of Restrictive Covenants (the foregoing being the “Permitted Encumbrances”) and
to accept the Owner’s Policy for the Property subject to the Permitted
Encumbrances and the general exceptions which appear in the standard form
owner’s policy of title insurance issued by Title Company in the State of Texas
that cannot be removed by delivery to Title Company of the “Seller’s Title
Certificate” (as defined below). Notwithstanding anything to the contrary set
forth in this Agreement, Seller shall be obligated as a condition to Closing to
cause (x) the liens of any mortgage evidencing financing obtained or assumed by
Seller to be removed as an exception to title, (y) any mechanics’ liens or
materialmens’ liens arising from any work or improvements at the Property
ordered or authorized by Seller that encumber the Property on the Closing Date
(other than liens or claims arising from Buyer’s due diligence reviews or
inspections hereunder) and (z) any judgment liens, federal or state income or
sales tax liens, lis pendens and any other liens or encumbrances, in each case
only to the extent that such liens or encumbrances are caused by Seller’s
actions, in all events that may be satisfied by payment of a liquidated amount
(any such lien, a “Monetary Lien”) to be paid off, bonded over or discharged of
record, without cost to Buyer.
C.    New Matters. If an additional exception to title (a “New Matter”)
affecting the Property is first disclosed in writing to Buyer after delivery of
the Title Report to Buyer, Buyer shall be deemed to have approved any such New
Matter on the later of the expiration of the Due Diligence period or five (5)
days after Buyer’s receipt of written notice of such New Matter unless Buyer
delivers to Seller within such time written notice of its objection thereto (and
the Closing Date shall be extended to accommodate such notice period).
Notwithstanding the foregoing, any New Matter that is the result of the
activities of Buyer shall be deemed approved by Buyer and Buyer shall have no
right to object to such New Matter. Seller may elect, within five (5) days from
the date of receipt of notice of objection from Buyer with respect to the New
Matter, to remove or release or cause Title Company to bond, insure or endorse
over such New Matter (and the Closing Date shall be extended to accommodate such
cure period to allow Seller to attempt to so remove, release, bond, insure or
endorse over such New Matter). In the event that within such five (5) day period
Seller (1) does not elect to remove or release or cause Title Company to bond,
insure or endorse over such New Matter, or (2) elects but fails to remove or
release or cause Title Company to bond, insure or endorse over such New Matter
as of the Closing Date, then upon the expiration of such five (5) day period
Buyer, as its sole and exclusive remedy hereunder for such failure, shall elect
in writing either (a) to terminate this Agreement by written notice to Seller,
in which case the Deposit (minus the Independent Consideration) shall be
returned to Buyer and Buyer shall be entitled to reimbursement of Buyer’s
Expenses in the event that Buyer is required to deliver Buyer Reports to Seller
in accordance with the terms of Section 5C of this Agreement, this Agreement
shall be null and void and of no further force or effect and the parties hereto
shall have no further obligations to each other (except for any obligations or
liabilities that expressly survive termination of this Agreement), or (b) to
waive the foregoing right of termination and all other rights and remedies on
account of such New Matter and to close the transaction contemplated by this
Agreement subject to such New Matter, without any reduction or abatement of the
Purchase Price. If Buyer shall fail to make such election, then Buyer shall be
deemed to have made the election set forth in sub-clause (b) above.

2890904.5     6

--------------------------------------------------------------------------------




D.    Deed Exceptions. Notwithstanding the foregoing, Seller shall convey the
Land to Buyer through the form of special warranty deed attached hereto as
Exhibit D (the “Deed”), which will convey the Land to Buyer subject to the
Permitted Encumbrances, as well as (i) unrecorded leases disclosed on the “Rent
Roll” (as defined below) and (ii) all building, signage and zoning ordinances,
laws, regulations and restrictions by municipal and other governmental
authorities (together with the Permitted Encumbrances, the “Deed Exceptions”);
provided that, in all events, the conveyance shall be free and clear of any
Monetary Liens. After Closing, Seller shall have no liability to Buyer, and
Buyer and its successors and assigns shall make no claim against Seller, for the
Deed Exceptions, provided that the foregoing shall not limit any right of Buyer
to pursue any claims against Seller for the breach of the representation and
warranty contained in Section 8A(7) of this Agreement. The provisions of this
Section 4D shall survive the Closing.
E.    Endorsements to Owner’s Policy. It is understood that Buyer may request a
number of endorsements to or extended coverage for its Owner’s Policy at Buyer’s
sole cost and expense. Buyer shall satisfy itself during the Due Diligence
Period that Title Company will be willing to issue such endorsements or extended
coverage in connection with the Owner’s Policy at Closing, and, accordingly, in
no event shall the issuance of such endorsements, extended coverage or the
Owner’s Policy constitute a condition to Buyer’s obligations under this
Agreement so long as Seller complies with its obligations under this Section 4
and delivers the Seller’s Title Certificate to Title Company. In no event shall
Seller be obligated to provide any indemnity or other document in order to issue
the same other than the certificate in the form of Exhibit E (the “Seller’s
Title Certificate”).
5.    Due Diligence.
A.    Due Diligence Period. Except for title and Survey matters (which shall be
governed by the provisions of Section 4 above), Buyer shall have until 5:00 p.m.
Central time on October 8, 2014 (the “Due Diligence Period”), to perform and
complete, at its sole expense, its due diligence review, examination and
inspection of all matters pertaining to its acquisition of the Property,
including the Tenant Leases, “Contracts” (as defined below), Personal Property,
Intangible Property, and all financial, physical, environmental and compliance
matters, entitlements and other conditions respecting the Property.
B.    Access to Property and Property Documents.
(1)    Subject to the provisions of this Section 5, Seller has heretofore
provided or shall provide Buyer, during regular business hours on business days
and upon receipt of twenty-four (24) hours advance written notice to Seller,
with (i) reasonable access to the Property, (ii) reasonable access to on-site
Property files of Seller or Seller’s property manager, and (iii) copies of or
access to the information and documentation relating to the Property listed on
Exhibit O, to the extent in Seller’s possession or control (which may be
accomplished through an online data site created on behalf of Seller)
(collectively, the “Property Documents”). Notwithstanding anything to the
contrary contained herein, Seller shall have no obligation to deliver to Buyer
any property condition reports or any confidential information or proprietary
materials (collectively, “Proprietary Materials”), including, without
limitation, the following: (1) information contained in Seller’s credit reports,
credit authorizations, credit or financial analyses or projections, steering

2890904.5     7

--------------------------------------------------------------------------------




committee sheets, account summaries or other internal documents relating to the
Property, including any valuation documents and the book value of the Property;
(2) material which is subject to attorney client privilege or which is attorney
work product or which may not be disclosed pursuant to any order or agreement in
any arbitration, litigation or other proceeding; (3) appraisal reports or
letters; (4) financials or tax returns of Seller or any affiliate of Seller; or
(5) material which Seller is legally required not to disclose. Seller makes no
representation or warranty as to the accuracy, completeness or contents of the
Property Documents or other reports prepared by third parties regarding the
Property, except as otherwise set forth in Section 8 of this Agreement.
(2)    Buyer has advised Seller that Buyer must cause to be prepared audited
financial statements in respect of the Property for up to three (3) full
calendar years prior to the Closing Date plus any incomplete calendar year up to
the quarter end immediately preceding the Closing Date in compliance with the
policies of Buyer and certain laws and regulations, including, without
limitation, Securities and Exchange Commission Regulation S-X and Rule 3-14.
Seller agrees to, upon reasonable advance written notice to Seller, and during
the “Survival Period” (as defined below), at no cost to Seller, use commercially
reasonable efforts to cooperate with Buyer’s auditors in the preparation of such
audited financial statements (it being understood and agreed that the foregoing
covenant shall survive the Closing). Without limiting the generality of the
preceding sentence, upon reasonable advance written notice to Seller, and during
the Survival Period, at no cost to Seller, (i) Seller shall, during normal
business hours, allow Buyer’s auditors reasonable access to such books and
records maintained by Seller (and Seller’s property manager of the Property) in
respect of the Property as reasonably necessary to prepare such audited
financial statements; (ii) Seller shall use commercially reasonable efforts to
provide to Buyer reasonable access to such financial information and supporting
documentation as are reasonably necessary for Buyer’s auditors to prepare
audited financial statements; (iii) if Buyer or its auditors require any
information that is in the possession of the party from which Seller purchased
the Property, Seller shall use commercially reasonable efforts to contact such
prior owner of the Property and use commercially reasonable efforts to obtain
from such party the information reasonably requested by Buyer; (iv) Seller will,
during normal business hours, make available for interview by Buyer and Buyer’s
auditors the property manager of the Property or other agents or representatives
of Seller responsible for the day-to-day operation of the Property and the
keeping of the books and records in respect of the operation of the Property;
and (v) if Seller has audited financial statements with respect to the Property,
Seller shall promptly provide Buyer’s auditors with a copy of such audited
financial statements. If during the Survival Period Seller obtains an audited
financial statement in respect of the Property for a fiscal period prior to the
Closing Date that was not completed as of the Closing Date, then, upon Seller’s
receipt of Buyer’s written request, Seller shall promptly provide Buyer with a
copy of such audited financial statement, and the foregoing covenant shall
survive Closing. Except to the extent provided in Section 8A(15), Seller makes
no representation or warranty as to the accuracy, completeness or contents of
any information provided to Buyer pursuant to this Section 5B(2).
Notwithstanding anything to the contrary contained in this Section 5B(2), Buyer
shall use commercially reasonable efforts to minimize the number of times that
Buyer requests Seller to perform the obligations of Seller set forth in this
Section 5B(2).
C.    Conduct of Due Diligence. Buyer shall at all times conduct such due
diligence in compliance with, and subject to, applicable laws and the terms of
the Tenant Leases and this

2890904.5     8

--------------------------------------------------------------------------------




Section 5, and in a manner so as not to cause liability, damage, loss, cost or
expense to Seller, the Property, or any tenants, subtenants, licensees,
concessionaires or other persons using or occupying the Property or any part
thereof, and so as not to materially interfere with the operation or use of the
Property and so as not to materially interfere with or disturb the occupancy of
tenants and subtenants at the Property. Subject to the terms of the Tenant
Leases and this Section 5, Buyer shall conduct its investigations, reviews and
examinations of the Property at agreed upon times during normal business hours
on business days (unless otherwise approved in writing by Seller) and upon
receipt of reasonably advance written notice to Seller. Buyer’s right to enter
hereunder shall terminate upon the termination of this Agreement. Without
limitation on the foregoing, in no event shall Buyer, in each case, without
obtaining Seller’s express written consent in its sole and absolute discretion,
(a) allow, conduct or make any intrusive physical testing, inspection or
investigation (environmental, structural or otherwise) at the Property (such as
soil borings, water samplings or the like); (b) disclose the results of any
physical testing or investigation (environmental, structural or otherwise) at
the Property prior to Buyer’s acquisition of the Property except in compliance
with this Agreement; (c) contact any tenant or subtenant of the Property; or (d)
contact any governmental or quasi-governmental authority having jurisdiction
over the Property (other than contact necessary to obtain a zoning compliance
letter or report or confirm a lack of any building code violations).
Notwithstanding the foregoing, to the extent contact with any governmental or
quasi-governmental authority having jurisdiction over the Property is necessary
in order to obtain a property condition report or a Phase I environmental site
assessment, Buyer may contact such governmental or quasi-governmental authority
after obtaining Seller’s express written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Seller shall have the right, at
its option, to cause a representative of Seller to be present at all interviews,
inspections, reviews and examinations conducted hereunder, and Buyer shall
cooperate in good faith with Seller to schedule permitted interviews and
inspections at a mutually and reasonably agreeable time to Buyer and Seller. In
the event of any termination of this Agreement, Buyer shall, upon Seller’s
written request therefor, deliver to Seller copies of any written reports
prepared for or on behalf of Buyer by any third party in connection with Buyer’s
due diligence activities (“Buyer Reports”); provided, however, that (a) Buyer
shall not be deemed to make any representation to Seller regarding the accuracy,
completeness, methodology or current status of such Buyer Reports, (b) Buyer
shall not be deemed to assume any liability with respect to any matter or
information referred to or contained in such Buyer Reports, and (c) Buyer shall
be reimbursed for all reasonable, out-of-pocket costs and/or expenses incurred
by Buyer or Buyer’s Representatives in obtaining such Buyer Reports
(collectively, “Buyer’s Expenses”). Notwithstanding anything to the contrary
herein, Buyer shall not be required to provide, copy or make available to Seller
any internal memoranda, appraisals and valuation reports and similar information
or information covered by the attorney-client privilege. Buyer and “Buyer’s
Representatives” (as defined below) shall keep the terms of this Agreement, the
transactions contemplated hereby and all data and information discovered,
obtained or generated with respect to the purchase, sale, construction,
operation and management of the Property, whether discovered, obtained or
generated before or after the Effective Date, including, without limitation, all
analyses, compilations, forecasts, studies, financial statements, agreements or
other documents or materials, as well as all copies of the foregoing, whether
prepared by or on behalf of or at the direction of Buyer or Buyer’s
Representatives, that contain or otherwise reflect such information or Buyer’s
review of, or interest in, the Property or any purchase, sale, construction,
operation or management of the Property (collectively, “Internal Documents”),
strictly confidential in

2890904.5     9

--------------------------------------------------------------------------------




accordance with this Section 5C and shall not use such terms, data or
information for purposes unrelated to this Agreement or disclose the same to
others except as expressly permitted hereunder. The preceding sentence shall not
be construed to prevent Buyer from disclosing to Buyer’s Representatives such
data and information required to perform their designated tasks in connection
with Buyer’s inspection of the Property, provided Buyer advises any such party
of the confidential nature of the information disclosed, instructs such party to
treat such information as confidential as required by this Section 5C. Buyer
shall be liable for any failure on the part of Buyer or Buyer’s Representatives
to comply with Buyer’s obligations under this Section 5C. However, neither Buyer
nor Buyer’s Representatives shall have this obligation concerning information
which: (a) is published or becomes publicly available or was independently
developed by Buyer or Buyer’s Representatives through no violation of any
obligation of confidentiality of either Buyer or Buyer’s Representatives under
this Agreement; (b) is received from a third party that Buyer reasonably and in
good faith concludes is not prohibited from making such disclosure by any
contractual, legal, or fiduciary obligation; (c) is released from confidential
treatment by the written consent of Seller; (d) is required to be disclosed in
any securities filings with or disclosures to the Securities and Exchange
Commission; or (e) is used by Buyer or Buyer’s Representatives in the ownership
or operation of the Property after the Closing Date, except that Buyer and
Buyer’s Representatives shall maintain the confidentiality of Seller’s
Proprietary Materials and Seller’s operating statements after the Closing Date.
If any law, regulation, order, subpoena or governmental authority requests or
requires Buyer or any of Buyer’s Representatives to disclose all or any portion
of the terms, data or information required to be kept confidential hereunder,
Buyer shall, to the extent legally permissible, (i) provide Seller with prompt
written notice of any such request or requirement in order to afford Seller time
either to seek an appropriate protective order or other reliable remedy or
assurance that confidential treatment will be accorded to the requested terms,
data or information or to waive compliance with this Section 5C and (ii) prior
to the disclosure by Buyer or Buyer’s Representatives of any of the requested
terms, data or information, Buyer shall, and shall cause Buyer’s Representatives
to, cooperate with Seller in a reasonable manner, and in no event oppose any
efforts by Seller, in obtaining such protective order or other reliable remedy
or assurance. If no such protective order or other remedy or assurance is
obtained, or if Seller waives compliance with this Section 5C in writing, then
Buyer or Buyer’s Representatives, as the case may be, may disclose only that
portion of the requested terms, data or information that, in the reasonable
opinion of its legal counsel, is legally required to be disclosed, and shall
exercise commercially reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the disclosed terms, data or information
and will preserve the confidentiality of the remainder of the terms, data or
information required to be kept confidential hereunder. Buyer shall inform
Seller of the proposed disclosure and shall consider the suggestions of Seller
concerning the nature and scope of the information Buyer proposes to disclose.
In the event this Agreement is terminated, Buyer shall promptly destroy or
return to Seller any documents, schedules, exhibits or other written information
obtained from Seller or any “Seller Party” (as defined below) in connection with
this Agreement or the transactions contemplated hereby and shall destroy all
Internal Documents. In the event of a breach or threatened breach by Buyer or
Buyer’s Representatives of this Section 5C, Seller shall be irreparably and
immediately harmed and shall be entitled to equitable relief, including an
injunction restraining Buyer from disclosing, in whole or in part, such
confidential terms, data or information. Nothing herein shall be construed as
prohibiting Seller from pursuing any other available remedy at law or in equity
for such breach or threatened breach. Buyer acknowledges

2890904.5     10

--------------------------------------------------------------------------------




that, except as may otherwise be expressly set forth in this Agreement or in the
“Closing Documents” (as defined below), neither Seller nor any Seller Parties
make any warranty or representation regarding the any information obtained from
Seller or any Seller Party in connection with this Agreement or the transactions
contemplated hereby or any other information disclosed by Seller or any Seller
Parties. The provisions of this Section 5C shall survive the Closing or any
earlier termination of this Agreement.
(1)    Buyer’s Insurance. Buyer shall provide Seller with certificates of
insurance evidencing insurance policies which shall be maintained by Buyer and,
to the extent applicable, those of its principals, direct or indirect owners,
directors, employees, partners, representatives, accountants, advisors,
consultants, attorneys, lenders, investors, engineers, surveyors, appraisers,
consultants and agents (collectively, “Buyer’s Representatives”) under its
control maintain in connection with its investigations upon the Property prior
to the date of entry upon the Property, (i) Commercial General Liability
insurance, in an amount not less than $1,000,000 per occurrence and $2,000,000
general aggregate combined limits for any injuries, deaths or property damage
(including loss of use) sustained as a result of any one accident or occurrence
and (ii) Worker’s Compensation and Employer’s Liability insurance covering all
personnel entering the Property, and such Employer’s Liability insurance shall
be in an amount not less than $1,000,000 for each accident, disease per employee
and disease policy limit. Such limits may be achieved through the usage of
primary policies or a combination of primary and Umbrella/Excess Liability that
extends over the Commercial General Liability and Employer’s Liability
insurance. All required policies should be issued from a licensed insurance
company with an A.M. Best Rating of A- VIII, insuring Buyer and Buyer’s
Representatives against any liability arising out of any entry or inspections of
the Property pursuant to the provisions hereof. Any representative of Buyer
which conducts environmental inspections of the Property shall also provide
evidence of environmental liability insurance of not less than $1,000,000. Any
policy maintained by Buyer (and Buyer’s Representatives) shall (i) insure the
contractual liability of Buyer covering Seller, (ii) name Seller (and its
successors and assigns), its partners, members and agents (including any
property manager and lender of Seller) as additional insureds, (iii) contain a
cross-liability provision, (iv) contain a provision that the insurance provided
by Buyer hereunder shall be primary and noncontributing with any other insurance
available to Buyer, and (v) be in form and substance adequate to insure against
all liability of Buyer and Buyer’s Representatives arising out of any entry or
inspections of the Property pursuant to this Agreement. In addition, Buyer and
Buyer’s Representatives waive any claims against Seller and Seller’s direct and
indirect, current and future, partners, members, officers, directors,
shareholders, fiduciaries, attorneys, employees, licensees, contractors, agents,
counsel, brokers, invitees, tenants, independent contractors, lenders and
property managers (individually, each a “Seller Party” and collectively, “Seller
Parties”) for any injury to persons or damage to property to the extent arising
out of any inspections or physical testing of the Property, including any damage
to the tools and equipment of Buyer and Buyer’s Representatives, all of which
shall be brought on the Property at the sole risk and responsibility of Buyer
and Buyer’s Representatives, unless caused by Seller’s gross negligence or
willful misconduct. Upon the completion of any inspection or test, Buyer shall
promptly return the Property to substantially the same condition prior to such
inspection or test by Buyer or any of Buyer’s Representatives. Buyer shall keep
the Property free and clear of any liens and shall remove or bond over any such
liens caused solely by Buyer or any of Buyer’s Representatives within ten (10)
days

2890904.5     11

--------------------------------------------------------------------------------




after Buyer becomes aware of same, and Buyer shall save, indemnify, protect,
defend, and hold harmless Seller and the Seller Parties from and against any and
all obligations, losses, injuries, damages, claims, liens or encumbrances,
costs, expenses, demands, liabilities, penalties and investigation costs,
including reasonable attorneys’ fees and costs whether or not legal proceedings
are instituted or asserted against Seller, any of the Seller Parties or the
Property, incurred in connection with or arising out of or in any way connected
with (a) any entry on the Property by Buyer or any of Buyer’s Representatives,
(b) its investigations, reviews and examinations of the Property (whether such
investigations, reviews and examinations occurred before or after the Effective
Date), or (c) the breach of any of the terms of this Section 5; provided,
however the foregoing indemnity shall not apply to any claims resulting merely
from (i) the gross negligence or willful misconduct of Seller or any Seller
Party, or (ii) the existence of a pre-existing condition of or on the Property
discovered by Buyer in the course of such entry or the mere discovery of adverse
conditions affecting the Property, including, without limitation, adverse
environmental conditions. The indemnity obligations set forth in this
Section 5C(1) shall survive the Closing or the earlier termination of this
Agreement.
(2)    Contracts. Prior to the Effective Date, Buyer has notified Seller as to
which of the Contracts Buyer shall assume at Closing (the “Assumed Contracts”),
and such Assumed Contracts are listed on Exhibit B-1 attached hereto. On the
Closing Date, the Assumed Contracts, to the extent assignable without the need
of third party consents, and to the extent that third party consents are
required and such consents have been obtained as of the Closing Date, shall be
assigned by Seller and assumed by Buyer pursuant to the “Bill of Sale,
Assignment and Assumption” (as defined in Section 6A(1)). For avoidance of
doubt, Buyer shall have no obligation to assume any Contract for which consent
of a third party must be obtained. If Buyer elects not to assume any Contract
pursuant to the first sentence of this Section 5C(2) or such Contract is being
retained by Seller, its affiliates or property manager, then Seller shall pay
all termination, cancellation, transfer and/or other costs necessary to effect
such termination, partial termination or transfer and give the notice, if any,
required in connection with such actions under such Contract. Notwithstanding
the foregoing, in the event that Buyer elects not to assume the Contracts with
AT&T and Time Warner Cable, then Buyer shall pay all termination, cancellation
and/or other costs necessary to effect the termination of the same. Seller shall
use commercially reasonable efforts, prior to the Closing Date, to obtain third
party consents to the assignment of those Assumed Contracts which require such
third parties’ consent and shall keep Buyer reasonably informed of the results
of such efforts, provided that Seller’s obtaining any third consents shall not
be a condition to Buyer’s obligation to close the transactions contemplated
under this Agreement. If any fee or other charge may be imposed by a party to
any Assumed Contract in connection with a transfer of such Assumed Contract,
such fee or other charge shall be paid by Seller. Notwithstanding anything to
the contrary in this Agreement, Seller shall terminate the property management
agreement with the onsite property manager or its affiliates on the Closing
Date, at its sole cost and expense.
(3)    Buyer’s Election Not to Proceed. If, based upon such reviews,
examinations or inspections of the Property, Buyer determines, in its sole
discretion, that Buyer does not intend to acquire the Property for any or no
reason and Buyer notifies Seller of such determination in writing prior to the
expiration of the Due Diligence Period (the “Termination Notice”), then this
Agreement shall be terminated and of no further force or effect, and the parties

2890904.5     12

--------------------------------------------------------------------------------




hereto shall have no further obligations to each other (except for any
obligations or liabilities that expressly survive termination of this Agreement)
and the Deposit (less the Independent Consideration and less Buyer’s share of
escrow cancellation costs, if any) shall be returned to Buyer, Buyer hereby
acknowledging and agreeing that time is of the essence with respect to delivery
of the Termination Notice. If Buyer does not deliver the Termination Notice to
Seller prior to the expiration of the Due Diligence Period, this Agreement shall
continue in full force and effect and, except as otherwise expressly provided in
this Agreement, thereafter the Deposit shall be nonrefundable to Buyer and shall
be applied by Title Company in accordance with the terms of this Agreement and
the Escrow Agreement.
6.    Closing. The sale and purchase herein provided shall be consummated (the
“Closing”) through escrow with all deliveries required hereunder being made to
Title Company on or before 3:00 p.m. Central Time on the Closing Date.
A.    Escrow. The parties shall deliver to Title Company the following:
(3)    By Seller. Seller shall deliver (a) a duly executed and acknowledged
original Deed; (b) four (4) duly executed counterpart originals of the bill of
sale, assignment and assumption covering the Personal Property, the Tenant
Leases, the Assumed Contracts (subject to the terms of Section 5C(2)) and the
Intangible Property in the form of Exhibit F (the “Bill of Sale, Assignment and
Assumption”), together with originals (or copies, if originals are unavailable)
of such consents from third parties to the Assumed Contracts as Seller has been
able to obtain pursuant to Section 5C(2); (c) four (4) duly executed originals
of a certificate of Seller respecting the “non-foreign” status of Seller (the
“Certificate of Non-Foreign Status”) in the form of Exhibit G; (d) a duly
executed notice to the tenants under the Tenant Leases (the “Tenant Notice
Letter”) in the form of Exhibit J, copies of which notice Buyer shall, at
Buyer’s sole cost and expense, either mail or hand deliver to each such tenant
(in either case, promptly after Closing); (e) Seller’s counterpart of the
“Closing Statement” (as defined below), dated as of the Closing Date and duly
executed by Seller, setting forth, among other things, all payments to and from
the closing escrow in connection with the purchase and sale of the Property; (f)
a duly executed counterpart original of a form of notice mutually acceptable to
Seller and Buyer to vendors under the Assumed Contracts (the “Vendor Notice
Letter”); (g) the Seller’s Title Certificate; (h) four (4) originals of the
certificate of Seller (the “Seller Closing Certificate”) in the form of Exhibit
H updating the representations and warranties contained in this Agreement to the
Closing Date and noting any changes thereto, it being understood that the
specifying of such changes shall be deemed to modify the representations and
warranties made on the Effective Date subject to Buyer’s rights under Section
10B(2) below; (i) evidence reasonably satisfactory to Title Company that all
documents and instruments reasonably necessary for the Monetary Liens to be paid
off, bonded over or discharged of record have been obtained by Seller, evidence
reasonably satisfactory to Title Company that all necessary authorizations of
the transaction provided herein have been obtained by Seller, and such other
documents and instruments as may be reasonably requested by Title Company in
order to consummate the transaction contemplated hereby and to issue the Owner’s
Policy (provided that the same do not materially decrease Seller’s rights or
materially increase Seller’s obligations hereunder); (j) to the extent they are
then in Seller’s possession, and have not theretofore been delivered to Buyer,
originals (or copies, if originals are unavailable) of the Tenant Leases, all

2890904.5     13

--------------------------------------------------------------------------------




Assumed Contracts and originals (or copies if originals are unavailable) of all
permits and licenses (which materials under this clause (j) may be either
delivered to Title Company or left at the management office at the Property; and
(k) a unit availability report indicating all apartment units in the Property
that are vacant as of the Closing Date and which of such vacant apartment units
are not in rent ready condition.
(4)    By Buyer. Buyer shall deliver (a) the Closing Payment by wire transfer of
immediately available federal funds; (b) four (4) duly executed counterpart
originals of the Bill of Sale, Assignment and Assumption; (c) a duly executed
counterpart of the Closing Statement; (d) four (4) counterpart originals of the
certificate of Buyer (“Buyer Closing Certificate”) in the form of Exhibit I
updating the representations and warranties contained in this Agreement to the
Closing Date and noting any material changes, it being understood that the
specifying of such changes shall be deemed to modify the representations and
warranties made on the Effective Date; (e) a duly executed counterpart of the
Tenant Notice Letter; and (f) evidence reasonably satisfactory to Title Company
that all necessary authorizations of the transaction provided herein have been
obtained by Buyer, and such other documents and instruments as may be reasonably
requested by Title Company in order to consummate the transaction contemplated
hereby and to issue the Owner’s Policy (provided that the same do not materially
decrease Buyer’s rights or materially increase Buyer’s obligations hereunder).
B.    Conditions to Closing; Delivery to Parties. The conditions to the closing
of such escrow shall be Title Company’s receipt of funds and documents described
in Section 6A above (the “Closing Documents”) and the items to be delivered by
third parties all as described in the Escrow Agreement. Upon the satisfaction of
the above conditions, then Title Company shall deliver the Closing Documents in
accordance with the Escrow Agreement and take all other actions authorized by
the Escrow Agreement.
C.    Closing Costs. Buyer shall pay (a) the cost of any extended coverage to,
and all endorsements for, the Owner’s Policy requested by Buyer, as well as the
costs of any lender title policy and endorsements in connection with any
financing obtained by Buyer, together with any sales tax thereon; (b) 50% of
escrow costs and fees with respect to the Closing; (c) all recording fees in
connection with any loan obtained by Buyer; (d) all fees, costs or expenses in
connection with Buyer’s due diligence reviews hereunder or any financing
obtained by Buyer; and (e) all costs of updating the Survey. Seller shall pay
(a) the cost of any title commitment and any title insurance premium for the
standard (TLTA) coverage portion of the Owner’s Policy, together with any sales
tax thereon; (b) 50% of escrow costs and fees with respect to the Closing; (c)
the recording or other fees for the release of any Monetary Liens or other
encumbrances that Seller is required to or elects to cause to be removed,
released, bonded, insured or endorsed over; (d) the “Commission” (as defined in
Section 11A(2) below); and (e) the recording fees for the recording of the Deed.
Seller and Buyer shall each pay their respective (i) legal fees and expenses
(subject to Section 11F of this Agreement), (ii) share of prorations (as
provided below), and (iii) the cost of all of its performances under this
Agreement. The obligations of the parties contained in this Section 6C shall
survive the termination of this Agreement or the Closing Date, as applicable.
D.    Prorations.    

2890904.5     14

--------------------------------------------------------------------------------




(1)    Items to be Prorated. The following shall be prorated between Seller and
Buyer as of the Closing Date:
(a)    Taxes and Assessments.
(i)    All real estate taxes and assessments on the Property for the tax year
(the “Current Tax Year”) in which the Closing occurs shall be initially prorated
at Closing through the Closing Date based upon the latest available tax
information for the Current Tax Year (with Seller and Buyer each being
responsible for a pro rata share of such taxes and assessments based upon the
number of days in the Current Tax Year occurring before the Closing Date, in the
case of Seller, and on and after the Closing Date, in the case of Buyer). Buyer
shall receive a credit against the Purchase Price for the amount of Seller’s pro
rata share of the real estate taxes and assessments based upon the number of
days in the Current Tax Year occurring before the Closing Date. Upon and after
the Closing Date and subject to the credit provided to Buyer as reflected in the
prior sentence, Buyer shall be responsible for real estate taxes and assessments
on the Property due and payable on and following the Closing Date, including,
without limitation, any unpaid real estate taxes and assessments for the Current
Tax Year.
(ii)    In no event shall Seller be charged with or be responsible for any
increase in the real estate taxes or assessments on the Property resulting from
the sale of the Property. All tax refunds and credits attributable to any period
prior to the Closing Date which Seller has paid or for which Seller has given a
credit to Buyer shall belong to and be the property of Seller regardless of when
received by Seller or Buyer, and Buyer shall promptly pay the same to Seller if
received by Buyer. All tax refunds and credits attributable to any period on or
after the Closing Date shall belong to and be the property of Buyer regardless
of when received by Seller or Buyer, and Seller shall promptly pay the same to
Buyer if received by Seller. Buyer and Seller agree to cooperate with each other
in connection with the prosecution of any such proceedings and to take all
steps, whether before or after the Closing Date, as may be reasonably necessary
to carry out the intention of this subsection, including the delivery to each
other, upon demand, of any relevant books and records, including receipted tax
bills and cancelled checks used in payment of such taxes, the execution of any
and all consent or other documents, and the undertaking of any acts reasonably
necessary for the collection of such refund.
(b)    Rents. All rents and utility reimbursements under the Tenant Leases
(except as hereinafter provided) shall be prorated between Buyer and Seller.
Seller shall be entitled to retain all paid rent, utility reimbursements and
other items allocable to the period prior to the Closing, and Buyer shall be
entitled to retain all rent, utility reimbursements and other items allocable to
the period from and after the Closing Date. Seller shall deliver or provide a
credit against the Purchase Price in an amount equal to all prepaid rentals for
periods from and after the Closing Date and all refundable security or pet
deposits (to the extent the foregoing were made by tenants under the Tenant
Leases and are not applied or forfeited prior to the Closing Date) to Buyer on
the Closing Date. Rents and utility reimbursements which are delinquent as of
the Closing Date shall not be prorated on the Closing Date. Buyer shall include
such delinquencies in its normal billing and shall diligently pursue the
collection thereof in good faith after the Closing Date for a period of three
(3) months following the Closing (but Buyer shall not be required to litigate or

2890904.5     15

--------------------------------------------------------------------------------




declare a default under any Tenant Lease). To the extent Buyer receives rents or
utility reimbursements on or after the Closing Date, such payments shall be
applied first toward the rent and utility reimbursements for the month in which
the Closing occurs, then to the rent and utility reimbursements owed to Buyer in
connection with the Tenant Leases for which such payments are received, and then
to any delinquent rents and utility reimbursements owed to Seller, with Seller’s
share thereof being promptly delivered to Seller. For a period of three (3)
months following the Closing, Buyer may not waive any delinquent rents nor
modify the Tenant Leases so as to reduce or otherwise affect amounts owed
thereunder for any period in which Seller is entitled to receive a share of such
amounts without first obtaining Seller’s written consent. Buyer shall include
Seller’s delinquent billings in its statements for a period of three (3) months
following the Closing. Seller shall not have and hereby waives any right to
pursue any remedy against any existing tenant owing delinquent rents, utility
reimbursements and any other amounts owing to Seller, and Seller shall not be
entitled to terminate any such Tenant Lease or such tenant’s right to
possession. Buyer shall reasonably cooperate with Seller in any collection
efforts hereunder (but shall not be required to litigate or declare a default
under any Tenant Lease). With respect to delinquent rents and any other amounts
or other rights of any kind respecting tenants who are no longer tenants of the
Property as of the Closing Date, Seller shall retain all rights relating
thereto.
(c)    Operating Expenses; Utilities. All amounts payable under any Assumed
Contracts (subject to the terms of Section 5C(2) hereof) and, subject to Section
6D(3), any other expenses of the operation and maintenance of the Property,
shall be prorated between Buyer and Seller, Seller being charged and credited
for all of the same allocable to the period up to the Closing Date and Buyer
being charged and credited for all of the same allocable to the period from and
after the Closing Date.
(2)    Calculation; Reproration. The prorations and payments shall be made on
the basis of a written statement submitted to Buyer and Seller by Title Company
(based on information provided to Title Company by Buyer and Seller) at least
three (3) business days prior to the Closing and approved by Buyer and Seller.
Any item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and adjusted when the information is available in accordance with this
subsection. The estimated closing statement as described in §1.6045‑4(e)(3)(ii)
of the U.S. Treasury Regulations (the “Regulations”), prepared by Title Company
and adjusted as aforesaid and approved in writing by the parties (which approval
shall not be withheld if prepared in accordance with this Agreement) shall be
referred to herein as the “Closing Statement”. If the prorations and credits
made under the Closing Statement shall prove to be incorrect or incomplete for
any reason, then either party shall be entitled to an adjustment to correct the
same; provided, however, that any adjustment shall be made, if at all, within
sixty (60) days after the Closing Date (except with respect to real estate taxes
and assessments and amounts prorated pursuant to Section 6D(1)(c)), in which
case such adjustment shall be made within sixty (60) days after the receipt of
the final tax bill and any other information necessary to perform such
adjustment is available), and if a party fails to request an adjustment to the
Closing Statement by a written notice delivered to the other party within the
applicable period set forth above (such notice to specify in reasonable detail
the items within the Closing Statement that such party desires to adjust and the
reasons for such adjustment), then the

2890904.5     16

--------------------------------------------------------------------------------




prorations and credits set forth in the Closing Statement shall be binding and
conclusive against such party.
(3)    Items Not Prorated. Seller and Buyer agree that (a) none of the insurance
policies relating to the Property will be assigned to Buyer and Buyer shall be
responsible for arranging for its own insurance as of the Closing Date; (b) to
the extent the same are in the name of Seller, utilities, including telephone,
electricity, water and gas, shall be read on the Closing Date and Buyer shall be
responsible for all the necessary actions needed to arrange for utilities in the
name of Seller to be transferred to the name of Buyer on the Closing Date,
including the posting of any required deposits; (c) there will be no
amortization, proration or adjustment between Seller and Buyer for decorating
fees or up-front pet fees (excluding refundable pet deposits), all of which
Buyer agrees shall belong solely to Seller. Accordingly, there will be no
prorations for insurance, utilities, decorating or up-front pet fees (excluding
refundable pet deposits). Notwithstanding the foregoing, in the event a meter
reading is unavailable for any particular utility, such utility shall be
prorated in the manner provided in Section 6D(1)(c) above.
(4)    Survival. The provisions of this Section 6D shall survive the Closing
Date.
7.    Destruction/Condemnation of Property . In the event that, after the
Effective Date but prior to the Closing Date, all or any portion of the Land or
Improvements is damaged or destroyed by any casualty which would cost in excess
of five percent (5%) of the Purchase Price to repair, as determined by a
contractor mutually acceptable to Seller and Buyer in their reasonable
discretion, or there is a taking or condemnation of all or any portion of the
Land or Improvements under the provisions of eminent domain law after the
Effective Date but prior to the Closing Date where the condemnation award would
be in excess of five percent (5%) of the Purchase Price, that results in a loss
of the primary access to the Property, or that would materially interfere with
the present use of such property (as determined by Seller in its reasonable
discretion) (a “Casualty/Condemnation Event”), Seller shall give Buyer prompt
written notice of the same (“Casualty/Condemnation Notice”), but Seller shall
have no obligation to repair or replace any damage or destruction caused by the
foregoing. In such event, Buyer shall have the right to terminate this Agreement
by written notice thereof delivered to Seller within ten (10) days after Buyer
has received such Casualty/Condemnation Notice from Seller, and if such
termination right is exercised, the Deposit (less the Independent Consideration)
shall be returned to Buyer by Title Company, Buyer shall be entitled to
reimbursement of Buyer’s Expenses in the event that Buyer is required to deliver
Buyer Reports to Seller in accordance with the terms of Section 5C of this
Agreement and this Agreement shall terminate and be of no further force or
effect, except for the provisions hereof which survive the termination of this
Agreement expressly as set forth herein. If Buyer does not so timely elect to so
terminate this Agreement or the casualty or condemnation is not a
Casualty/Condemnation Event because it does not in fact meet or exceed the
thresholds described above, Seller shall have no obligation to repair the Land
or Improvements or portion thereof so damaged, the Closing shall take place as
provided herein, and Seller shall, upon consummation of the transaction herein
provided, assign to Buyer all claims of Seller under or pursuant to any casualty
insurance coverage, or under the provisions of eminent domain law, as
applicable, and all proceeds from any such casualty insurance (including all
rent loss insurance applicable to any period from and after (but not before)

2890904.5     17

--------------------------------------------------------------------------------




the Closing) or condemnation awards received by Seller on account of any such
casualty or condemnation, as the case may be (“Proceeds”) (but only to the
extent the same have not been applied by Seller prior to the Closing Date to
repair the resulting damage), and Buyer shall be credited with the remaining
cost to repair the damage or destruction caused by such casualty, provided,
however, if such casualty is insured and Seller is able to assign to Buyer all
Proceeds in connection therewith, then the credit shall not exceed the amount of
the deductible under Seller’s casualty insurance policy (less any amount of the
deductible expended by Seller to repair the resulting damage in a manner
reasonably approved by Buyer).
8.    Representations and Warranties; Certain Covenants.
A.    Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as of the Effective Date as follows (for purposes of this
Agreement, “Seller’s knowledge” (or any similar phrase) meaning the present
actual knowledge, without taking into account any constructive or imputed
knowledge and without duty of investigation or inquiry, of Douglas Welker, Julie
Krueger or Laird Sparks, but such individuals shall not have any liability under
or in connection with this Agreement):
(1)    Authority. Seller is a limited partnership, duly formed and validly
existing and in good standing under the laws of the State of Delaware. Seller
has all requisite limited partnership power and authority to execute and
deliver, and to perform all of its obligations under, this Agreement.
(2)    Due Execution. The execution, delivery and performance of this Agreement
has been duly authorized by all necessary action on the part of Seller and does
not and will not (a) require any consent or approval that has not been obtained,
or (b) violate any provision of Seller’s organizational documents.
(3)    Enforceability. This Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general applicability relating to or affecting the
enforcement of creditors’ rights and general equitable principles.
(4)    No Bankruptcy or Dissolution. No “Bankruptcy/Dissolution Event” (as
defined below) has occurred with respect to Seller or, if Seller is a
partnership, any of the general partners in Seller. As used herein, a
“Bankruptcy/Dissolution Event” means any of the following: (a)the commencement
of a case under Title 11 of the U.S. Code, as now constituted or hereafter
amended, or under any other applicable federal or state bankruptcy law or other
similar law; (b) the appointment of a trustee or receiver of any property
interest; (c) an assignment for the benefit of creditors; (d) an attachment,
execution or other judicial seizure of a substantial property interest; (e) the
taking of, failure to take, or submission to any action indicating an inability
to meet its financial obligations as they accrue; or (f) a dissolution or
liquidation, death or incapacity.
(5)    Litigation. Except as set forth in Exhibit K, to Seller’s knowledge,
there is no pending or threatened action, litigation, condemnation or other
proceeding not covered by insurance filed against Seller with respect to the
Property.

2890904.5     18

--------------------------------------------------------------------------------




(6)    Compliance. Except as set forth in Exhibit L, to Seller’s knowledge,
Seller has received no written notice from any governmental authority having
jurisdiction over the Property to the effect that the Property is currently not
in compliance with applicable laws and ordinances.
(7)    Rent Roll. Exhibit M contains a true and correct copy of the following
reports used by Seller in connection with its operation of the Property: (i) the
rent roll (the “Rent Roll”), which, to Seller’s knowledge, sets forth all
tenants (“Tenants”) of the Property under the Tenant Leases as of the date
thereof; (ii) a delinquency report; (iii) a concession report, which, to
Seller’s knowledge, sets forth all concessions granted to Tenants under the
Tenant Leases; and (iv) a list of any security or pet deposits made by Tenants
under the Tenant Leases that, to Seller’s knowledge, have not been applied or
forfeited prior to the Closing Date. To Seller’s knowledge, true, correct and
complete copies of the Tenant Leases have been provided to Buyer. To Seller’s
knowledge, each Tenant Lease is in full force and effect, and, except as noted
on the Rent Roll, the term of the same and the obligation to pay rent thereunder
has commenced and the Tenant thereunder is in full possession and actual
occupancy thereof. To Seller’s knowledge, Seller is not in material default
under any Tenant Lease and, except as otherwise disclosed in the Rent Roll or
the delinquency report, no Tenant is in default under any Tenant Lease.
Notwithstanding anything to the contrary contained in this Agreement, Seller
does not represent or warrant that any particular Tenant Lease will be in force
or effect at Closing or that the Tenants under the Tenant Leases will have
performed their obligations thereunder. The termination of any Tenant Lease
prior to Closing by reason of a Tenant’s default or for any other reason not
constituting a default by Seller under this Agreement shall not constitute a
breach of this representation and warranty by Seller and shall not affect the
obligations of Buyer under this Agreement in any manner or entitle Buyer to an
abatement of or credit against the Purchase Price or give rise to any other
claim on the part of Buyer.
(8)    Contracts. To Seller’s knowledge, Exhibit B attached hereto lists all of
the service contracts and equipment leases related to the Property (the
“Contracts”) entered into by or on behalf Seller, its affiliates or the property
manager for the Property that affect the Property and the service provider under
each Contract. To Seller’s knowledge, neither Seller nor any other party to the
Contracts is in material default under any term of any Contract.
(9)    OFAC. Neither Seller nor any of its affiliates, nor, to Seller’s
knowledge, any of their respective brokers or other agents acting in any
capacity in connection with the transactions contemplated by this Agreement, is
or will be (a) conducting any business or engaging in any transaction or dealing
with any person appearing on the U.S. Treasury Department’s OFAC list of
prohibited countries, territories, “specifically designated nationals” (“SDNs”)
or “blocked person” (each a “Prohibited Person”) (which lists can be accessed at
the following web address: http://www.ustreas.gov/offices/enforcement/ofac/),
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any such Prohibited Person; (b) engaging in
certain dealings with countries and organizations designated under Section 311
of the USA PATRIOT Act as warranting special measures due to money laundering
concerns; (c) dealing in, or otherwise engaging in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224 dated September 24, 2001, relating to “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support

2890904.5     19

--------------------------------------------------------------------------------




Terrorism”; (d) a foreign shell bank or any person that a financial institution
would be prohibited from transacting with under the USA PATRIOT Act; or (e)
engaging in or conspiring to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempting to violate, any of the
prohibitions set forth in (i) any U.S. anti-money laundering law, (ii) the
Foreign Corrupt Practices Act, (iii) the U.S. mail and wire fraud statutes, (iv)
the Travel Act, (v) any similar or successor statutes or (vi) any regulations
promulgated under the foregoing statutes. For purposes of this Agreement, an
“affiliate” of, or a person “affiliated with, a specified person, is a person
that directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified.
(10)    Hazardous Materials. Except as set forth in the Phase I environmental
site assessment of the Property obtained by Seller when it acquired the Property
(the “Environmental Report”), to Seller’s knowledge, there is not any, and has
been no, release of any material known to Seller to be a “Hazardous Material” at
or upon the Property, in an amount which would, as of the Effective Date, give
rise to an “Environmental Compliance Cost.” For purposes of this Agreement, the
term “Hazardous Material” means (i) mold, fungi, bacteria and/or biological
growth or biological growth factors, and (ii) asbestos, petroleum products,
inflammable explosives, radioactive materials, polychlorinated biphenyls, lead,
lead-based paint, under and/or above ground tanks, oil or related materials and
any other hazardous waste or substance which has, as of the Effective Date, been
determined to be hazardous or a pollutant by the U.S. Environmental Protection
Agency, the U.S. Department of Transportation, or any instrumentality authorized
to regulate substances in the environment which has jurisdiction over the
Property (“Environmental Agency”) which substance causes the Property (or any
part thereof) to be in material violation of any applicable environmental laws;
provided, however, that the term “Hazardous Material” shall not include (x)
motor oil and gasoline contained in or discharged from vehicles not used
primarily for the transport of motor oil or gasoline, or (y) materials which are
stored or used in the ordinary course of a tenant’s occupancy at, Seller’s
operation of the Property, and which are stored, used, held, or disposed of or
in material compliance with all applicable environmental laws. The term
“Environmental Compliance Cost” means any material out-of-pocket cost, fee or
expense reasonably incurred directly to satisfy any requirement imposed by an
Environmental Agency to bring the Property into compliance with applicable
Federal, State and local laws and regulations directly relating to the existence
on the Property of any Hazardous Material.
(11)    ERISA. Seller is not (and, throughout the period in which transactions
contemplated by this Agreement are occurring, will not be) and is not acting on
behalf of (and, throughout the period in which transactions contemplated by this
Agreement are occurring, will not be acting on behalf of) (i) an “employee
benefit plan” as defined in Section 3(3) of “ERISA” (as defined below), (ii) a
“plan” as defined in and subject to Section 4975 of the “Internal Revenue Code”
(as defined below), or (iii) an entity deemed to hold “plan asset” of any of the
foregoing within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA.
(12)    No Pension Code Violation. The transactions contemplated by this
Agreement are not in violation of any laws applicable to Seller regulating
investments of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.

2890904.5     20

--------------------------------------------------------------------------------




(13)    Employees. Seller has no employees which Buyer shall be obligated to
employ following the Closing.
(14)    Property Rights. To Seller’s knowledge, no person or entity has any
interest, option, right of first refusal, right of first offer or similar
purchase right with respect to the Property, and Seller has good and valid title
to the Personal Property and the Intangible Property.
(15)    Operating Statements. To Seller’s knowledge, the operating statements
for the Property delivered or made available to Buyer as part of the Property
Documents were prepared by or on behalf of Seller, and are the true and correct
copies that were used and relied upon by Seller, in the ordinary course of
Seller’s business and operation of the Property.
(16)    Defect Notices. To Seller’s knowledge, neither Seller, any of its
affiliates nor the property manager of the Property has received any written
notice of the existence of material structural or mechanical defects in the
Improvements or Personal Property.
B.    Representations and Warranties of Buyer. Buyer hereby represents and
warrants the following to Seller as of the Effective Date:
(5)    Authority. Buyer is a limited liability company, duly formed and validly
existing and in good standing under the laws of the State of Texas. Buyer has
all requisite power and authority to execute and deliver, and to perform all its
obligations under, this Agreement.
(6)    Due Execution. The execution, delivery and performance of this Agreement
has been duly authorized by all necessary action on the part of Buyer and does
not and will not (a) require any consent or approval that has not been obtained
or (b) violate any provision of Buyer’s organizational documents.
(7)    Enforceability. This Agreement constitutes a legal, valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general applicability relating to or affecting the
enforcement of creditors’ rights and general equitable principles.
(8)    No Bankruptcy/Dissolution Event. No Bankruptcy/Dissolution Event has
occurred with respect to Buyer or, if Buyer is a partnership, any of the general
partners in Buyer.
(9)    ERISA. Buyer is not (and, throughout the period in which transactions
contemplated by this Agreement are occurring, will not be) and is not acting on
behalf of (and, throughout the period in which transactions contemplated by this
Agreement are occurring, will not be acting on behalf of) (i) an “employee
benefit plan” as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is subject to Title I of ERISA,
(ii) a “plan” as defined in and subject to Section 4975 of the Internal Revenue
Code of 1986, as amended (the “Internal Revenue Code”), or (iii) an entity
deemed to hold “plan asset” of any of the foregoing within the meaning of 29
C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.

2890904.5     21

--------------------------------------------------------------------------------




(10)    No Pension Code Violation. The transactions contemplated by this
Agreement are not in violation of any laws applicable to Buyer regulating
investments of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.
(11)    OFAC. Neither Buyer nor any of its affiliates, nor, to Buyer’s
knowledge, any of their respective brokers or other agents acting in any
capacity in connection with the transactions contemplated by this Agreement, is
or will be (a) conducting any business or engaging in any transaction or dealing
with any person appearing on the U.S. Treasury Department’s OFAC list of
prohibited countries, territories, SDNs or any Prohibited Person (which lists
can be accessed at the web address: for the us treasury including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any such Prohibited Person; (b) engaging in certain dealings with countries
and organizations designated under Section 311 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns; (c) dealing in, or
otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 dated September 24, 2001,
relating to “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism”; (d) a foreign shell bank or
any person that a financial institution would be prohibited from transacting
with under the USA PATRIOT Act; or (e) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in (i) any
U.S. anti-money laundering law, (ii) the Foreign Corrupt Practices Act, (iii)
the U.S. mail and wire fraud statutes, (iv) the Travel Act, (v) any similar or
successor statutes or (vi) any regulations promulgated under the foregoing
statutes.
C.    Survival. Notwithstanding anything to the contrary herein, the
representations and warranties set forth in Section 8A and any cause of action
with respect to a breach of the representations and warranties set forth in
Section 8A shall survive for a period of nine (9) months from the Closing Date
(the “Survival Period”), at which time such representations and warranties (and
any cause of action resulting from a breach thereof not then in litigation or
subject to a pending written claim) shall terminate. Notwithstanding the
foregoing, Seller shall have no liability, and Buyer shall make no claim against
Seller for (and Buyer shall be deemed to have waived any failure of a condition
hereunder by reason of), a breach of any representation or warranty, covenant or
other obligation of Seller under this Agreement or any Closing Document if the
breach in question constitutes or results from a condition, state of facts or
other matter that was known to Buyer prior to Closing because such condition,
state of facts or other matter was disclosed in any of the Property Documents
delivered to or made available for review by Buyer, or otherwise disclosed by
Seller to Buyer, and Buyer still proceeds to Closing.
D.    Certain Limitations. Notwithstanding anything to the contrary in this
Agreement or any Closing Document executed in connection with this Agreement and
without limitation upon the limitations elsewhere in this Agreement and subject
to Section 11K(12): (1) neither Seller nor Buyer shall have any liability (and
neither Seller nor Buyer shall make any claim against the other) for a breach of
any representation or warranty or any other obligation of Seller or Buyer, as
applicable, under this Agreement or any Closing Document executed in connection
with this Agreement unless the valid claims for all such breaches collectively
aggregate to more

2890904.5     22

--------------------------------------------------------------------------------




than Fifty Thousand and No/100 U.S. Dollars ($50,000.00); (2) the liability of
Seller or Buyer under this Agreement and such Closing Documents shall not
exceed, in the aggregate, the amount equal to Nine Hundred Fifty-Five Thousand
and No/100 U.S. Dollars ($955,000.00) (the “Cap”) (it being understood that,
notwithstanding anything to the contrary in this Agreement or any other
document, the liability of Seller and/or Buyer under this Agreement and the
Closing Documents executed in connection herewith shall in no event exceed, in
the aggregate, the amount of the Cap); and (3) in no event shall either Seller
or Buyer be liable for any consequential or punitive damages. Seller hereby
covenants and agrees to maintain a tangible net worth consisting of liquid
assets in an amount at least equal to the Cap until the later of (i) the
expiration of the Survival Period or (ii) the date upon which any litigation or
claim filed against Seller based upon a breach of this Agreement is finally
resolved or settled by the parties or adjudicated by a court of law.
E.    Certain Interim Covenants of Seller. Until the Closing Date or the sooner
termination of this Agreement, except as otherwise expressly provided below:
(1)    Property Maintenance. Seller shall use commercially reasonable efforts to
maintain the Property in the same manner as prior hereto pursuant to its normal
course of business (such maintenance obligation not including capital
expenditures or expenditures not incurred in such normal course of business),
subject to reasonable wear and tear and further subject to destruction by
casualty or eminent domain or other force majeure events beyond the control of
Seller, including changes in laws, rules, ordinances and regulations.
(2)    Contracts and Agreements. After the Effective Date, Seller shall not
enter into any new service contracts or other similar agreements affecting the
Property that will be binding on Buyer without the prior consent of Buyer (not
to be unreasonably withheld, conditioned or delayed); provided, however, that
Seller may, without the prior consent of Buyer, enter into new service contracts
and similar agreements which are cancelable on thirty (30) days’ notice without
penalty or renew any service contracts or similar agreements affecting the
Property in existence as of the Effective Date if such renewal(s) are made in
accordance with the terms of such existing service contracts or similar
agreements. Buyer’s failure to approve or disapprove such service contracts
within three (3) business days after Buyer’s receipt of Seller’s written request
for such approval shall be deemed approval of the same. Prior to the expiration
of the Due Diligence Period, Seller shall promptly provide Buyer with a copy of
any new contract or agreement entered into by Seller during the Due Diligence
Period.
(3)    Tenant Leases. Seller shall continue to offer the Property for lease in
the same manner as prior hereto pursuant to its normal course of business and
shall keep Buyer reasonably informed as to the status of leasing prior to the
Closing Date, but Buyer shall have no right to consent to any such leases so
long as Seller complies with the provisions of this Section 8E(3) and the terms
of any new leases shall not exceed fifteen (15) months.
(4)    Preparation of Vacant Units for Lease. At the time of Closing, Seller
shall cause all apartment units in the Property which have been vacant for five
(5) days or more to be in a market rent-ready condition according to Seller’s
past practice. With respect to each apartment unit that has been vacant for five
(5) days or more prior to Closing that is not in such a rent-ready

2890904.5     23

--------------------------------------------------------------------------------




condition at the Closing, Buyer shall receive a credit against the Purchase
Price in an amount equal to up to Five Hundred and No/100 U.S. Dollars
($500.00).
F.    Covenants of Buyer.
(1)    Condominium Conversion Restriction. Buyer, for itself and on behalf of
its successors and assigns, hereby covenants and agrees not to convert the
Property or any portion thereof to a condominium, cooperative, or planned
community subject to a declaration pursuant to which a person, by virtue of the
person’s ownership of a unit therein is obligated to pay for a share of real
estate taxes, insurance premiums, maintenance, or improvement of, or other
expenses related to common elements, other units or other real estate described
in such declaration (a “Planned Community”) or file a condominium map or
establish a condominium regime (collectively, the “Condominium Conversion
Restriction”) for a period equal to that date which is ten (10) years after the
completion of the initial construction of the Improvements as evidenced by the
issuance of a certificate of occupancy (the “Restrictive Period”). As a material
inducement to Seller entering into this Agreement, Buyer covenants and agrees to
accept the Deed at Closing subject to the terms and conditions set forth in the
Declaration of Restrictive Covenants. For purposes of this Agreement, the
occurrence of any one or more of the following conditions during the Restrictive
Period shall constitute a “Triggering Event”: (i) the conversion of the Property
or any portion thereof to a condominium, cooperative, or Planned Community; (ii)
the filing of a condominium map or establishment of a condominium regime; or
(iii) the delivery of a deed of any separate interest (as defined by applicable
law) in any residential dwelling unit constructed on the Land (other than leases
of such units in the regular course of business) in connection with the
conversion of all or any portion of the Property into condominiums,
cooperatives, or Planned Communities.
(2)    Indemnification. In the event a Triggering Event occurs during the
Restrictive Period, whether by Buyer or any subsequent owner of the Property,
Buyer hereby agrees to indemnify, defend and hold Seller and all “Seller Related
Parties” (as defined below) harmless from and against: (i) ANY AND ALL CLAIMS
ARISING OUT OF OR RELATED TO, DIRECTLY OR INDIRECTLY, THE VIOLATION OF THE
CONDOMINIUM CONVERSION RESTRICTION; (ii) ANY AND ALL CLAIMS ARISING OUT OF OR
RELATED TO, DIRECTLY OR INDIRECTLY, THE DESIGN, PROCESSING, BONDING,
DEVELOPMENT, CONSTRUCTION, IMPROVEMENT, COMPLETION, REPAIR, REMEDIATION,
OWNERSHIP, USE, MAINTENANCE, MANAGEMENT OR OPERATION OF THE PROPERTY, OR ANY
PORTION OR PORTIONS THEREOF, INCLUDING, WITHOUT LIMITATION, ANY DESIGN OR

2890904.5     24

--------------------------------------------------------------------------------




CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS OR OTHER CONDITIONS AFFECTING THE
PROPERTY, WHETHER THE FOREGOING CLAIMS DESCRIBED IN SUBSECTIONS (i) AND (ii)
ABOVE RESULT FROM THE ACTION, INACTION, NEGLIGENCE, OR STRICT LIABILITY OF
SELLER OR ANY OF THE SELLER RELATED PARTIES. THE INDEMNITIES HEREIN SHALL BE
EFFECTIVE WHETHER OR NOT THE CLAIM IS CAUSED BY THE SOLE, CONCURRENT OR PARTIAL
NEGLIGENCE, FAULT OR STRICT LIABILITY OF SELLER OR ANY OF THE SELLER RELATED
PARTIES. Buyer, at its sole cost and expense, shall promptly dispose of all such
Claims, defend all Claims filed or asserted against Seller and/or any of the
Seller Related Parties with counsel reasonably satisfactory to Buyer and Seller,
pay all judgments rendered against Seller or any of the Seller Related Parties
related to such Claims and reimburse Seller and any of the Seller Related
Parties upon demand for their reasonable attorneys’ fees and costs incurred in
defense of any Claims, all in accordance with Section 11N of this Agreement.
(3)    Assignment. Seller may assign any and all of its right, title and
interest (including any related Claims against Buyer) under this Section 8F to
any of its affiliates or without Buyer’s prior consent.
(4)    Survival. All terms and provisions of this Section 8F shall survive the
Closing and delivery of the Deed.
9.    DISCLAIMER, RELEASE AND ASSUMPTION. AS AN ESSENTIAL INDUCEMENT TO SELLER
TO ENTER INTO THIS AGREEMENT, AND AS PART OF THE DETERMINATION OF THE PURCHASE
PRICE, BUYER ACKNOWLEDGES, UNDERSTANDS AND AGREES AS OF THE EFFECTIVE DATE AND
AS OF THE CLOSING DATE AS FOLLOWS:
A.    DISCLAIMER.
(12)    AS-IS, WHERE IS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS, THE SALE OF THE PROPERTY HEREUNDER IS AND
WILL BE MADE ON AN “AS IS, WHERE IS” BASIS. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, SELLER HAS NOT MADE,
DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE OF, AS TO, CONCERNING OR WITH
RESPECT TO THE PROPERTY OR ANY OTHER MATTER WHATSOEVER, INCLUDING WITHOUT
LIMITATION: (i) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION AND ASPECTS
OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE STRUCTURAL ELEMENTS, SEISMIC
ASPECTS OF THE PROPERTY, FOUNDATION, ROOF,

2890904.5     25

--------------------------------------------------------------------------------




APPURTENANCES, ACCESS, SIGNAGE, LANDSCAPING, PARKING FACILITIES AND THE
ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY SYSTEMS, FACILITIES
AND APPLIANCES, THE SQUARE FOOTAGE WITHIN THE IMPROVEMENTS ON THE PROPERTY AND
THE IMPROVEMENTS AND WITHIN EACH TENANT SPACE THEREIN, (ii) THE QUALITY, NATURE,
ADEQUACY, AND PHYSICAL CONDITION OF SOILS, GEOLOGY AND ANY GROUNDWATER, (iii)
THE EXISTENCE, QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF UTILITIES
SERVING THE PROPERTY, (iv) THE DEVELOPMENT POTENTIAL OF THE PROPERTY, AND THE
PROPERTY’S USE, HABITABILITY, MERCHANTABILITY, OR FITNESS, SUITABILITY, VALUE OR
ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE, (v) THE ZONING AND OTHER
LEGAL STATUS OF THE PROPERTY, THE IMPROVEMENTS AND ANY OTHER PUBLIC OR PRIVATE
RESTRICTIONS ON USE OF THE PROPERTY, (vi) THE COMPLIANCE OF THE PROPERTY OR ITS
OPERATION WITH ANY APPLICABLE CODES, LAWS, REGULATIONS, STATUTES, ORDINANCES,
COVENANTS, CONDITIONS AND RESTRICTIONS OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL
ENTITY OR OF ANY OTHER PERSON OR ENTITY, (vii) THE ENVIRONMENTAL CONDITION OF
THE PROPERTY (INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF ANY HAZARDOUS
MATERIAL ON, UNDER OR ABOUT THE PROPERTY OR THE ADJOINING OR NEIGHBORING
PROPERTY, (viii) THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY IMPROVEMENTS
ON THE PROPERTY, (ix) THE CONDITION OF TITLE TO THE PROPERTY, (x) THE TENANT
LEASES, CONTRACTS OR OTHER AGREEMENTS AFFECTING THE PROPERTY AND THE
IMPROVEMENTS, AND (xi) ECONOMICS OF THE OPERATION OF THE PROPERTY AND THE
IMPROVEMENTS OR THE FINANCIAL CONDITION OF ANY TENANT OF THE PROPERTY.
(13)    SOPHISTICATION OF BUYER. BUYER ACKNOWLEDGES AND AGREES THAT IT IS A
SOPHISTICATED BUYER WHO IS FAMILIAR WITH THE OWNERSHIP AND OPERATION OF REAL
ESTATE PROJECTS SIMILAR TO THE PROPERTY, AND (SUBJECT TO THE LIMITATIONS ON SUCH
ACTIVITIES IMPOSED BY THE TENANT LEASES OR BY SELLER PURSUANT TO THE OTHER
PROVISIONS HEREOF) THAT BUYER HAS BEEN GIVEN OR WILL BE GIVEN BEFORE THE END OF
THE DUE DILIGENCE PERIOD, A FULL OPPORTUNITY TO INSPECT AND INVESTIGATE EACH AND
EVERY ASPECT OF THE PROPERTY AND ANY AND ALL MATTERS RELATING THERETO, EITHER
INDEPENDENTLY OR THROUGH AGENTS OF BUYER’S CHOOSING, INCLUDING, WITHOUT
LIMITATION:
(a)    ALL MATTERS RELATING TO TITLE, TOGETHER WITH ALL GOVERNMENTAL AND OTHER
LEGAL REQUIREMENTS SUCH AS TAXES, ASSESSMENTS, ZONING, USE PERMIT REQUIREMENTS
AND BUILDING CODES.
(b)    THE PHYSICAL CONDITION AND ASPECTS OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE INTERIOR, THE

2890904.5     26

--------------------------------------------------------------------------------




EXTERIOR, THE SQUARE FOOTAGE WITHIN THE IMPROVEMENTS AND WITHIN EACH TENANT
SPACE THEREIN, THE STRUCTURE, SEISMIC ASPECTS OF THE PROPERTY, THE PAVING, THE
UTILITIES, AND ALL OTHER PHYSICAL AND FUNCTIONAL ASPECTS OF THE PROPERTY. SUCH
EXAMINATION OF THE PHYSICAL CONDITION OF THE PROPERTY SHALL INCLUDE AN
EXAMINATION FOR THE PRESENCE OR ABSENCE OF ANY HAZARDOUS MATERIAL, WHICH SHALL
BE PERFORMED OR ARRANGED BY BUYER AT BUYER’S SOLE EXPENSE.
(c)    ANY EASEMENTS AND/OR SIGNAGE OR ACCESS RIGHTS AFFECTING THE PROPERTY.
(d)    THE TENANT LEASES AND ALL MATTERS IN CONNECTION THEREWITH, INCLUDING,
WITHOUT LIMITATION, THE ABILITY OF THE TENANTS TO PAY THE RENT AND THE ECONOMIC
VIABILITY OF THE TENANTS.
(e)    ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THE CONTRACTS AND
ANY OTHER DOCUMENTS OR AGREEMENTS OF SIGNIFICANCE AFFECTING THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, ANY RECIPROCAL EASEMENT AGREEMENTS, LICENSE
AGREEMENTS OR ANY OPERATING AGREEMENTS AFFECTING THE PROPERTY.
(f)    ALL FINANCIAL EXAMINATIONS AND OTHER MATTERS OF SIGNIFICANCE AFFECTING
THE PROPERTY, THE TENANTS OF THE PROPERTY, OR OTHERWISE RELATING TO THE
ACQUISITION BY BUYER OF THE PROPERTY.
BUYER WILL ACQUIRE THE PROPERTY SOLELY ON THE BASIS OF AND IN RELIANCE UPON SUCH
EXAMINATIONS AND THE TITLE INSURANCE PROTECTION AFFORDED BY THE OWNER’S POLICY
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER (OTHER THAN THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY PROVIDED IN THIS AGREEMENT OR
IN THE CLOSING DOCUMENTS).
(14)    PASSIVE OWNER. SELLER HAS DELEGATED THE DAY-TO-DAY MANAGEMENT AND
OPERATION OF THE PROPERTY TO A THIRD PARTY MANAGER OF THE PROPERTY.
(15)    DUE DILIGENCE MATERIALS/PROPERTY DOCUMENTS. ANY INFORMATION PROVIDED OR
TO BE PROVIDED WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
ENVIRONMENTAL REPORT, ANY PROPERTY CONDITION REPORT AND ANY OTHER PROPERTY
DOCUMENTS, IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL BE OBTAINED FROM A
VARIETY OF SOURCES AND SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO (AND EXPRESSLY DISCLAIMS ALL)
REPRESENTATIONS AS TO THE

2890904.5     27

--------------------------------------------------------------------------------




ACCURACY OR COMPLETENESS OF SUCH INFORMATION (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS). SELLER SHALL NOT BE
LIABLE FOR ANY MISTAKES, OMISSIONS, MISREPRESENTATION OR ANY FAILURE TO
INVESTIGATE THE PROPERTY, NOR SHALL SELLER BE BOUND IN ANY MANNER BY ANY VERBAL
OR WRITTEN STATEMENTS, REPRESENTATIONS (EXCEPT FOR THE REPRESENTATIONS EXPRESSLY
PROVIDED IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS), APPRAISALS,
ENVIRONMENTAL ASSESSMENT REPORTS, OR OTHER INFORMATION PERTAINING TO THE
PROPERTY OR THE OPERATION THEREOF, FURNISHED BY SELLER OR BY ANY MANAGER,
LEASING AGENT, ATTORNEY, REAL ESTATE BROKER, AGENT, REPRESENTATIVE, AFFILIATE,
DIRECTOR, OFFICER, SHAREHOLDER, EMPLOYEE, SERVANT, CONSTITUENT PARTNER OR MEMBER
OF SELLER, CONTROLLING PERSON, AFFILIATE OF SELLER, OR OTHER PERSON OR ENTITY
ACTING ON SELLER’S BEHALF.
(16)    CONSPICUOUS DISCLAIMERS. TO THE EXTENT REQUIRED TO BE OPERATIVE, THE
DISCLAIMERS OF WARRANTIES CONTAINED HEREIN ARE “CONSPICUOUS” DISCLAIMERS FOR
PURPOSES OF ANY APPLICABLE LAW, RULE, REGULATION OR ORDER.
B.    RELEASE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN
THE CLOSING DOCUMENTS, BUYER, ON BEHALF OF ITSELF, ITS AFFILIATES, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, HEREBY WAIVES ITS RIGHT TO RECOVER FROM, AND
FOREVER RELEASES AND DISCHARGES, SELLER AND ALL SELLER RELATED PARTIES FROM ANY
AND ALL DEMANDS, CLAIMS, LEGAL OR ADMINISTRATIVE PROCEEDINGS, LOSSES,
LIABILITIES, DAMAGES, PENALTIES, FINES, LIENS, JUDGMENTS, COSTS OR EXPENSES
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS), WHETHER
DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN (“CLAIMS”), WHICH
ANY BUYER OR ANY PARTY RELATED TO OR AFFILIATED WITH BUYER (A “BUYER RELATED
PARTY”) HAS OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR THING RELATED
TO OR IN CONNECTION WITH THE PROPERTY INCLUDING THE ENVIRONMENTAL REPORT, ANY
PROPERTY CONDITION REPORT, AND ANY OTHER PROPERTY DOCUMENTS, AND ANY OTHER
DOCUMENTS AND INFORMATION REFERRED TO HEREIN, ANY TENANT LEASES AND THE TENANTS
THEREUNDER, SIGNAGE AND OTHER USAGE RIGHTS, ENTITLEMENTS, ZONING, PARKING, TITLE
DOCUMENTS OR DEFECTS, ANY CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE
DESIGN OR CONSTRUCTION AND ANY ENVIRONMENTAL CONDITIONS, AND BUYER SHALL NOT
LOOK TO ANY SELLER RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY
REDRESS OR RELIEF. AS USED HEREIN, “SELLER RELATED PARTIES” SHALL MEAN SELLER
AND SELLER’S AFFILIATES, EITHER DIRECTLY OR INDIRECTLY AS CONSTITUENT OWNERS OR
AFFILIATES OF SELLER, AND THEIR RESPECTIVE CONSTITUENT PARTNERS, MEMBERS,
SHAREHOLDERS, OWNERS, OFFICERS

2890904.5     28

--------------------------------------------------------------------------------




AND DIRECTORS, AND ALL OF THE FOREGOING’S RESPECTIVE AGENTS, REPRESENTATIVES,
ATTORNEYS, EMPLOYEES, SERVANTS, BROKERS AND CONTROLLING PERSONS, AND ANY OTHER
PERSON OR ENTITY ACTING ON SELLER’S BEHALF. THIS RELEASE SHALL BE GIVEN FULL
FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESSED TERMS AND PROVISIONS,
INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES AND CAUSES
OF ACTION. THE FOREGOING PROVISIONS OF THIS SECTION 9 SHALL NOT LIMIT, HOWEVER,
SELLER’S EXPRESS OBLIGATIONS UNDER THIS AGREEMENT AND THE DOCUMENTS EXECUTED IN
CONNECTION HEREWITH.
____________________    ____________________

INITIALS OF SELLER    INITIALS OF BUYER
C.    CERTAIN PROPERTY DISCLOSURES. WITH RESPECT TO ALL OF THE FOLLOWING MATTERS
IN THIS SECTION 9C AND WITHOUT LIMITATION ON ANY OTHER PROVISIONS OF THIS
AGREEMENT, BUYER SHALL EVALUATE SUCH MATTERS DURING THE DUE DILIGENCE PERIOD IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5. BUYER SHALL ASSUME ALL
RESPONSIBILITY FOR SUCH MATTERS AND SHALL NOT SEEK ANY PAYMENT OR OTHER ACTION
FROM SELLER (AND SELLER SHALL HAVE NO OBLIGATION TO BUYER) WITH RESPECT TO SUCH
MATTERS EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS; SUCH MATTERS HAVE ALREADY BEEN TAKEN INTO ACCOUNT IN
CALCULATION OF THE PURCHASE PRICE OF THE PROPERTY; AND SUCH MATTERS SHALL NOT BE
DEEMED TO EXPAND IN ANY MANNER THE LIMITED REPRESENTATIONS AND WARRANTIES OF
SELLER CONTAINED HEREIN OR IN THE CLOSING DOCUMENTS. WITHOUT LIMITATION ON THE
GENERALITY OF THE FOREGOING:
(1)    ENVIRONMENTAL MATTERS. SELLER HAS DELIVERED TO BUYER (AND BUYER
ACKNOWLEDGES RECEIPT OF) THE ENVIRONMENTAL REPORT. SELLER SHALL HAVE NO
OBLIGATION TO BUYER IN CONNECTION WITH THE MATTERS SET FORTH IN THE
ENVIRONMENTAL REPORT OR OTHERWISE WITH RESPECT TO ANY ENVIRONMENTAL MATTERS.
BUYER HEREBY ACKNOWLEDGES THAT IT HAS RECEIVED THE ENVIRONMENTAL REPORT AND
SHALL REVIEW THE SAME PRIOR TO THE EXPIRATION OF THE DUE DILIGENCE PERIOD.
(2)    LAND USE, ZONING, ENTITLEMENT AND DEVELOPMENT ISSUES. BUYER SHALL
DETERMINE DURING THE DUE DILIGENCE PERIOD WHETHER IT IS SATISFIED WITH THE
STATUS AND COMPLIANCE OF THE PROPERTY WITH RESPECT TO ANY AND ALL LAND USE,
ZONING, ENTITLEMENT AND DEVELOPMENT LAWS, RULES, ORDINANCES, REGULATIONS,
RESTRICTIONS, STANDARDS, AGREEMENTS AND SIMILAR ITEMS AFFECTING THE PROPERTY.

2890904.5     29

--------------------------------------------------------------------------------




(3)    FINANCING. BUYER ACKNOWLEDGES AND AGREES THAT THE FINANCING CURRENTLY IN
PLACE WITH RESPECT TO THE PROPERTY WILL NOT BE ASSUMED BY BUYER. THE OBTAINING
OF ANY FINANCING BY BUYER SHALL NOT BE A CONDITION TO CLOSING UNDER THIS
AGREEMENT.
(4)    WATER ODOR MATTERS. BUYER ACKNOWLEDGES RECEIPT OF (X) THE MEMORANDUM
DATED JULY 15, 2014 FROM SELLER REGARDING ODOR DETECTED IN THE WATER COMING FROM
KITCHEN AND BATHROOM FAUCETS AT THE PROPERTY (THE “WATER ODOR ISSUE”) AND (Y)
THE LETTER DATED SEPTEMBER 20, 2013 FROM THE CITY OF DALLAS (THE “CITY”)
REGARDING THE RESULTS OF THE CITY’S TESTS RELATING TO THE WATER ODOR ISSUE
(COLLECTIVELY, THE “WATER ODOR DOCUMENTS”). SELLER SHALL HAVE NO OBLIGATION TO
BUYER IN CONNECTION WITH THE MATTERS SET FORTH IN THE WATER ODOR DOCUMENTS, THE
WATER ODOR ISSUE OR ANY UNDERLYING CAUSE OF ODOR DETECTED IN WATER AT THE
PROPERTY. BUYER HEREBY ACKNOWLEDGES THAT IT HAS RECEIVED THE WATER ODOR
DOCUMENTS AND SHALL REVIEW THE SAME PRIOR TO THE EXPIRATION OF THE DUE DILIGENCE
PERIOD.
D.    SURVIVAL. THIS SECTION 9 SHALL SURVIVE THE CLOSING DATE OR THE EARLIER
TERMINATION OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO HAVE MERGED INTO ANY OF
THE DOCUMENTS EXECUTED OR DELIVERED AT CLOSING.
____________________
INITIALS OF BUYER
10.    Conditions to Closing.
A.    Seller’s Conditions to Closing. In addition to the conditions provided in
other provisions of this Agreement, Seller’s obligations to perform its
undertakings provided in this Agreement (including its obligation to sell the
Property) are conditioned on the following (any of which may be waived in
writing by Seller):
(1)    Performance by Buyer. The due performance by Buyer of each and every
undertaking and agreement to be performed by it hereunder (including the
delivery to Seller or Escrow Agent, as applicable) of the items specified to be
delivered by Buyer in Section 6 hereof).
(2)    Representations and Warranties. The truth of each representation and
warranty made by Buyer in this Agreement in all material respects as of the
Closing Date as if made on and as of the Closing Date.
B.    Buyer’s Conditions to Closing. In addition to the conditions provided in
other provisions of this Agreement, Buyer’s obligations to perform its
undertakings provided in this Agreement (including its obligation to purchase
the Property) are conditioned on the following (any of which may be waived in
writing by Buyer):

2890904.5     30

--------------------------------------------------------------------------------




(5)    Performance by Seller. The due performance by Seller of each and every
undertaking and agreement to be performed by it hereunder (including the
delivery to Buyer or Escrow Agent, as applicable, of the items specified to be
delivered by Seller in Section 6 hereof).
(6)    Accuracy of Representations and Warranties. The representations and
warranties of Seller are true and correct in all material respects as of the
Closing Date as if made on and as of such Closing Date. Notwithstanding the
foregoing, in the event a material change of circumstances not otherwise
contemplated by this Agreement and which was not caused by Seller’s intentional
breach of any of its obligations hereunder occurs on or prior to the Closing
Date which causes any of Seller’s representations or warranties set forth in
Section 8A above to become materially untrue or in the event of an unintentional
breach or unintentional default by Seller which causes any of Seller’s covenants
to be materially untrue (a “Change of Circumstances”), and, in either case, in
the event that Buyer is not willing to waive its objection thereto, Seller shall
have a period of five (5) business days from the date of the discovery by Seller
of such Change of Circumstances to elect, at its sole option, to cure or
otherwise compensate Buyer to Buyer’s reasonable satisfaction (including,
without limitation, the right to bond over or indemnify Buyer with respect to
the subject matter) for such untrue fact, condition or covenant and an
additional five (5) business days to effect such cure (and the Closing Date
shall be extended to accommodate such cure period). In the event that Seller
does not cure such Change of Circumstances within such ten (10) business day
period, Buyer shall have the right, as Buyer’s sole and exclusive remedy
hereunder for such failure, either (a) to terminate this Agreement by written
notice to Seller, in which case this Agreement shall be null and void and of no
further force or effect and the parties hereto shall have no further obligations
to each other (except for any obligations or liabilities that expressly survive
termination of this Agreement) and the Deposit (minus the Independent
Consideration) shall be refunded to Buyer by Title Company and Buyer shall be
entitled to reimbursement of Buyer’s Expenses in the event that Buyer is
required to deliver Buyer Reports to Seller in accordance with the terms of
Section 5C of this Agreement, or (b) to waive the foregoing right of termination
and all other rights and remedies on account of such breach or default and to
close the transaction contemplated by this Agreement, without any reduction in
the Purchase Price. Notwithstanding anything in this Section 10B(2) to the
contrary, the foregoing procedure with respect to a Change of Circumstances
shall not be applicable to the intentional breach by Seller of any of its
obligations hereunder, it being understood that the remedy for such a breach by
Seller shall be in accordance with Section 3C hereof.
11.    Miscellaneous.
A.    Brokerage Issues.
(7)    Generally. Except as provided in Section 11A(2) below, Seller represents
and warrants to Buyer, and Buyer represents and warrants to Seller, that no
broker or finder has been engaged by it, respectively, in connection with any of
the transactions contemplated by this Agreement or to its knowledge is in any
way connected with any of such transactions. In the event of a claim for
broker’s or finder’s fee or commissions in connection herewith, then Seller
shall indemnify, protect, defend and hold Buyer harmless from and against the
same if it shall be based upon any statement or agreement alleged to have been
made by Seller, and Buyer shall

2890904.5     31

--------------------------------------------------------------------------------




indemnify, protect, defend and hold Seller harmless from and against the same if
it shall be based upon any statement or agreement alleged to have been made by
Buyer. The provisions of this Section 11A shall survive the Closing Date or any
termination of this Agreement, as applicable.
(8)    Broker’s Commission. O’Boyle Properties, Inc. dba Apartment Realty
Advisors - Central Region (“Broker”) has been engaged in connection with the
transaction contemplated by this Agreement, and without limitation on the
foregoing provisions of this Section, if and only if the transaction
contemplated hereby shall close in accordance with the terms of this Agreement,
Seller shall pay Broker the commission (the “Commission”) pursuant to a separate
agreement between Seller and Broker.
B.    Limitation of Liability. No constituent partner or member in or agent of
Seller, nor any present or future partner, member, manager, trustee,
beneficiary, director, officer, shareholder, employee, advisor, affiliate or
agent of any partnership, limited liability company, corporation, trust or other
entity that has or acquires a direct or indirect interest in Seller or any
affiliate of Seller shall have any personal liability, directly or indirectly,
under or in connection with this Agreement or any agreement made or entered into
under or in connection with the provisions of this Agreement, or any amendment
or amendments to any of the foregoing made at any time or times, heretofore or
hereafter, and Buyer, its affiliates and their respective successors and assigns
and, without limitation, all other persons and entities, shall look solely to
Seller’s interest in the Property and proceeds from the sale of the Property
(including, any proceeds required to be retained by Seller pursuant to and in
accordance with Section 8E above) for the payment of any claim or for any
performance, and Buyer on behalf of itself and its successors and assigns hereby
waives any and all such personal liability. For purposes of this Section 11B, no
negative capital account or any contribution or payment obligation of any direct
or indirect partner, member or other owner in Seller shall constitute an asset
of Seller. The limitations of liability contained in this Section shall survive
the termination of this Agreement or the Closing Date, as applicable, and are in
addition to, and not in limitation of, any limitation on liability applicable to
Seller provided elsewhere in this Agreement or by law or by any other contract,
agreement or instrument.
C.    Additional Limitation on Remedies. Without limitation on the other
limitations on remedies contained herein, in the event of any dispute between
the parties respecting this Agreement or the transactions herein contemplated,
Buyer hereby waives (i) any right to record or file a lis pendens or other
similar notice of suit, and (ii) any right to assert any claim affecting the
right of possession or title to the Property; provided, however, the foregoing
shall not limit Buyer’s rights with respect to an action for specific
performance permitted in accordance with the terms of this Agreement.
D.    Successors and Assigns. Buyer may not assign or transfer its rights or
obligations under this Agreement (or make an offer or enter into negotiations to
do so) without the prior written consent of Seller; provided, however, Buyer may
assign all of its interest in this Agreement on or before the Closing Date to a
transferee in which Buyer, directly or indirectly, through one or more
subsidiaries, has management responsibility and has more than a 50% ownership
interest so long as Buyer gives Seller five (5) business days’ advance written
notice thereof (including the name, vesting and signature block of the
transferee) (but in any event such

2890904.5     32

--------------------------------------------------------------------------------




transferee shall assume in writing all of the transferor’s obligations
hereunder, but such transferor shall not be released from its obligations
hereunder). Any change in control or majority ownership of Buyer (except for any
transfers amongst controlled affiliates of Buyer or affiliates of Buyer that are
under common control with Buyer) on or before the Closing Date constitutes an
assignment for purposes of this Section 11D. No consent given by Seller to any
transfer or assignment of Buyer’s rights or obligations hereunder shall be
construed as a consent to any other transfer or assignment of Buyer’s rights or
obligations hereunder. In addition, Buyer shall not re-sell the Property or
assign its rights or obligations under this Agreement (or make an offer or enter
into negotiations to do so) within thirty (30) days after Closing without
Seller’s prior written consent. No transfer or assignment in violation of the
provisions hereof shall be valid or enforceable. Subject to the foregoing, this
Agreement and the terms and provisions hereof shall inure to the benefit of and
shall be binding upon the successors and assigns of the parties.
E.    Notices. Unless otherwise agreed to by the parties, all notices, consents
or approvals required or permitted to be given hereunder shall be in writing.
Such notices, consents or approvals shall be effective upon receipt or refusal
of receipt following deposit into the United States mail, registered or
certified, return receipt requested, postage prepaid, or if hand delivered or if
sent by nationally recognized overnight courier providing evidence of delivery
or when sent by e-mail, telecopy or similar facsimile transmission (with a copy
by mail delivered on the next business day if sent by facsimile transmission),
addressed as follows:
To Buyer:

7425 LA VISTA, LLC
c/o Behringer Harvard Opportunity REIT II, Inc.
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attention:    Matt Ozee
Telephone:    (972) 387-5452
Facsimile:    (214) 655-1610
Email:        mozee@behringermail.com
With Copy To:

Jones Day
2727 N. Harwood Street
Dallas, Texas 75201
Attention:    Michelle Brown
Telephone:    (214) 969-3673
Facsimile:    (214) 969-5100
Email:        mbrown@jonesday.com


To Seller:

WGS LAKEWOOD MF VI, L.P.
c/o Walton Street Capital, L.L.C.


2890904.5     33

--------------------------------------------------------------------------------




900 North Michigan Avenue, Suite 1900
Chicago, Illinois 60611
Attention:    Angela Lang, Douglas Welker and Julie Krueger
Telephone:    (312) 915-2800
Facsimile:    (312) 915-2881
Email:         lang@waltonst.com, welker@waltonst.com,
                            kruegerj@waltonst.com
            
With Copy To:
            
            WGS LAKEWOOD MF VI, L.P.
            c/o Greystar Real Estate Partners, LLC
            600 E. Las Colinas Blvd., Suite 2100
            Irving, Texas 75039
            Attention:    Laird Sparks
            Telephone:    (469) 417-6507
            Facsimile:    (469) 955-0074
Email:        lsparks@greystar.com


And, With Copy To:

Pircher, Nichols & Meeks
900 North Michigan Avenue, Suite 1000
Chicago, Illinois 60611
Attention:    Real Estate Notices (PLP/SVK/4.1798)
Telephone:    (312) 915-3112
Facsimile:    (312) 915-3348
Email:        realestatenotices@pircher.com (Subject Line: PLP/SVK File
        4.1798)


And, With Copy To:

Winstead PC
2728 N. Harwood Street
500 Winstead Building
Dallas, Texas 75201
Attention:    John M. Nolan
Telephone:    214-745-5251
Facsimile:    214-745-5390
Email:         jnolan@winstead.com


To Title Company:

Alamo Title Insurance
1800 Bering Drive, Suite 400


2890904.5     34

--------------------------------------------------------------------------------




Houston, Texas
Attention:     Lucky Long
Telephone:     (713) 966-4040
Facsimile:     (713) 966-4061
Email:         llong@alamotitle.com        


or at such other place as a party may designate in a written notice given in
accordance herewith. Facsimile or e-mail transmissions received during business
hours during a business day at the receiving location shall be deemed made on
such business day if received prior to 5:00 P.M. Central Time. Facsimile or
e-mail transmissions received at any other time shall be deemed received on the
next business day. Any such notice so given by facsimile shall be deemed given
upon receipt by the sending party of confirmation of successful transmission
(provided that if any notice to be delivered by facsimile is unable to be
transmitted because of a problem affecting the receiving party’s facsimile
machine, the deadline for receiving such notice shall be extended to the next
business day). The attorneys for any party hereto shall be entitled to provide
any notice that a party desires to give or is required to give hereunder.
F.    Legal Costs. In the event any action be instituted by a party to enforce
this Agreement, the prevailing party in such action (as determined by the court,
agency or other authority before which such suit or proceeding is commenced),
shall be entitled to such reasonable attorneys’ fees, costs and expenses as may
be fixed by the decision maker. The foregoing includes, but is not limited to,
reasonable attorneys’ fees, expenses and costs of investigation incurred in
(1) appellate proceedings; (2) in any post-judgment proceedings to collect or
enforce the judgment; (3) establishing the right to indemnification; and (4) any
action or participation in, or in connection with, any case or proceeding under
Chapter 7, 11 or 13 of the Bankruptcy Code (11 United States Code Sections 101
et seq.), or any successor statutes. This provision is separate and several and
shall survive the consummation of the transaction contemplated by Agreement or
the earlier termination of this Agreement.
G.    Jurisdiction; Venue. Each party consents to the jurisdiction of any state
or federal court located within Dallas County, Texas, waives personal service of
any and all process upon it, consents to the service of process by registered
mail directed to it at the address stated in Section 11E, and acknowledges that
service so made shall be deemed to be completed upon actual delivery thereof
(whether accepted or refused). In addition, each party consents and agrees that
venue of any action instituted under this Agreement or any agreement executed in
connection herewith shall be proper in Dallas County, Texas, and each party
waives any objection to venue.
H.    Waiver of Trial by Jury. THE PARTIES HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. This waiver shall apply to any subsequent
amendments, renewals, supplements or modifications to this Agreement or any
document executed pursuant thereto. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

2890904.5     35

--------------------------------------------------------------------------------




I.    Confidentiality. The terms of this Agreement, the transactions
contemplated hereby and all data and information discovered, obtained or
generated with respect to the purchase, sale, construction, operation and
management of the Property shall be kept confidential in accordance with the
provisions of Section 5C of this Agreement. The provisions of this Section 11I
shall survive the Closing Date or any termination of this Agreement, as
applicable.
J.    Further Instruments. Each party will, whenever and as often as it shall be
requested so to do by the other, cause to be executed, acknowledged or delivered
any and all such further instruments and documents as may be necessary or
proper, in the reasonable opinion of the requesting party, in order to carry out
the intent and purpose of this Agreement.
K.    Matters of Construction.
(1)    Incorporation of Exhibits. All exhibits attached and referred to in this
Agreement are hereby incorporated herein as fully set forth in (and shall be
deemed to be a part of) this Agreement.
(2)    Entire Agreement. This Agreement, together with the Escrow Agreement,
contains the entire agreement between the parties respecting the matters herein
set forth and supersedes all prior agreements between the parties hereto
respecting such matters except the Escrow Agreement.
(3)    Time of the Essence. Subject to Section 11K(4) below, time is of the
essence of this Agreement.
(4)    Non-Business Days. Whenever action must be taken (including the giving of
notice or the delivery of documents) under this Agreement during a certain
period of time (or by a particular date) that ends (or occurs) on a non-business
day, then such period (or date) shall be extended until the immediately
following business day. As used herein, “business day” means any day other than
a Saturday, Sunday, federal holiday or holiday in the state where the Property
is located.
(5)    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
(6)    Interpretation. Words used in the singular shall include the plural, and
vice-versa, and any gender shall be deemed to include the other. Whenever the
words “including”, “include” or “includes” are used in this Agreement, they
should be interpreted in a non-exclusive manner. The captions and headings of
the Sections of this Agreement are for convenience of reference only, and shall
not be deemed to define or limit the provisions hereof. Except as otherwise
indicated, all Exhibit and Section references in this Agreement shall be deemed
to refer to the Exhibits and Sections in this Agreement. Each party acknowledges
that it has had

2890904.5     36

--------------------------------------------------------------------------------




counsel of its own choosing in connection with the negotiation of this
Agreement, and further acknowledges and agrees that this Agreement (a) has been
reviewed by it and its counsel; (b) is the product of negotiations between the
parties, and (c) shall not be deemed prepared or drafted by any one party. In
the event of any dispute between the parties concerning this Agreement, the
parties agree that any ambiguity in the language of the Agreement is not to be
resolved against Seller or Buyer, but shall be given a reasonable interpretation
in accordance with the plain meaning of the terms of this Agreement and the
intent of the parties as manifested hereby.
(7)    No Waiver. Waiver by one party of the performance of any covenant,
condition or promise of the other party shall not invalidate this Agreement, nor
shall it be deemed to be a waiver by such party of any other breach by such
other party (whether preceding or succeeding and whether or not of the same or
similar nature). No failure or delay by one party to exercise any right it may
have by reason of the default of the other party shall operate as a waiver of
default or modification of this Agreement or shall prevent the exercise of any
right by such party while the other party continues to be so in default.
(8)    Consents and Approvals. Except as otherwise expressly provided herein,
any approval or consent provided to be given by a party hereunder may be given
or withheld in the absolute discretion of such party.
(9)    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO
CONFLICTS OF LAW).
(10)    Third Party Beneficiaries. Except as otherwise expressly provided in
this Agreement, Seller and Buyer do not intend by any provision of this
Agreement to confer any right, remedy or benefit upon any third party (express
or implied), and no third party shall be entitled to enforce or otherwise shall
acquire any right, remedy or benefit by reason of any provision of this
Agreement.
(11)    Amendments. This Agreement may be amended by written agreement of
amendment executed by all parties hereto, but not otherwise.
(12)    Survival. Unless otherwise expressly provided for in this Agreement, the
representations, warranties, covenants, agreements and conditions of the parties
set forth in this Agreement shall not survive the consummation of the
transaction contemplated by this Agreement and the delivery and recordation of
the Deed. Notwithstanding the foregoing, (a) all indemnification obligations in
this Agreement shall survive the closing of the transaction on the Closing Date;
and (b) the indemnification obligations set forth in Sections 5, 11A and 11I
shall survive the termination of this Agreement.
L.    Press Releases. The parties agree that following Closing either party may
issue a press release regarding this Agreement or the transaction contemplated,
provided that such press release does not disclose the economic terms of the
transaction contemplated by this Agreement, and further provided that at least
one (1) business day prior to the issuance of any press release, the disclosing
party has given the other party a draft of such release and the opportunity to

2890904.5     37

--------------------------------------------------------------------------------




reasonably comment thereon, and in the event that the non-disclosing party has
comments on such press release, such press release shall not be issued unless
the parties have mutually agreed upon the terms of the same, provided that the
non-disclosing party’s consent to the same shall not be unreasonable withheld,
conditioned or delayed. Notwithstanding anything to the contrary herein, nothing
in this Agreement shall prohibit or restrict Buyer from filing a copy of this
Agreement with any governmental authority having jurisdiction over Buyer if
required by law or if required to be disclosed in any securities filings with or
disclosures to the Securities and Exchange Commission.
M.    Post Closing Access. Buyer shall cooperate with reasonable requests by
Seller to provide access to Seller and its employees, agents and representatives
during business hours to all documents, books and records given to Buyer by
Seller at the Closing for tax and audit purposes, regulatory compliance, and
cooperation with governmental investigations upon reasonable prior notice to
Buyer, and shall have the right to make copies of such documents, books and
records at Seller’s expense. This Section 11M shall survive the Closing.
N.    Indemnification Obligations. The indemnification obligations under this
Agreement shall be subject to the following provisions:
(1)    The party seeking indemnification (“Indemnitee”) shall notify the other
party (“Indemnitor”) of any Claim against Indemnitee within forty‑five (45) days
after it has notice of such Claim, but failure to notify Indemnitor shall in no
case prejudice the rights of Indemnitee under this Agreement unless Indemnitor
shall be prejudiced by such failure and then only to the extent of such
prejudice. Should Indemnitor fail to discharge or undertake to defend Indemnitee
against such liability (with counsel reasonably satisfactory to Indemnitee),
within thirty (30) days after Indemnitee gives Indemnitor written notice of the
same, then Indemnitee may defend and settle such Claim, and Indemnitor’s
liability to Indemnitee shall be conclusively established by such settlement,
the amount of such liability to include both the settlement consideration and
the reasonable costs and expenses, including attorneys’ fees, incurred by
Indemnitee in effecting such settlement. Indemnitee shall have the right to
employ its own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of Indemnitee unless: (a) the employment of such
counsel shall have been authorized in writing by Indemnitor in connection with
the defense of such action, (b) Indemnitor shall not have employed counsel to
direct the defense of such action or any such counsel employed by Indemnitor
shall have failed to commence or pursue such defense, or (c) Indemnitee shall
have reasonably concluded that there may be defenses available to it which are
different from or additional to those available to Indemnitor (in which case
Indemnitor shall not have the right to direct the defense of such action or of
Indemnitee), in any of which events such fees and expenses shall be borne by
Indemnitor.
(2)    The indemnification obligations under this Agreement shall cover the
costs and expenses of Indemnitee, including reasonable attorneys’ fees, related
to any actions, suits or judgments incident to any of the matters covered by
such indemnities.
(3)    The indemnification obligations of Indemnitor under this Agreement shall
also benefit any present or future advisor, trustee, director, officer, partner,
member, manager, employee, beneficiary, shareholder, participant and agent of or
in Indemnitee or any entity now or hereafter having a direct or indirect
ownership interest in Indemnitee.

2890904.5     38

--------------------------------------------------------------------------------




O.    Cure Rights. In the event that either party is in default of any of its
obligations hereunder (the “Defaulting Party”), the other party shall give the
Defaulting Party written notice of such default (the “Notice of Default”).
Except as otherwise expressly provided herein, the Defaulting Party shall
thereafter have two (2) business days after receipt of such written Notice of
Default to cure such default and the Closing Date shall be extended, if
necessary, by no more than two (2) business days to cure such default. The
foregoing notice obligation and cure right shall not apply to the delivery by
Buyer of the Deposit or the Closing Payment to Title Company, or to the
obligations of the parties to deliver any document to be delivered by a party
pursuant to Section 6A of this Agreement.
P.    No Recordation. In no event shall this Agreement (or any short form or
memorandum thereof) be recorded, including, without limitation, in real estate
records of Dallas County, Texas; provided, however, nothing in this Agreement
shall prohibit or restrict Buyer from filing a copy of this Agreement with any
governmental authority having jurisdiction over Buyer if required by law or if
required to be disclosed in any securities filings with or disclosures to the
Securities and Exchange Commission.
Q.    Section 1031 Exchange. Seller and/or Buyer may, for the purpose of
treating all or part of its sale or acquisition of the Property as a like-kind
exchange of property under Section 1031 of the Internal Revenue Code, assign
certain rights that it has under this Agreement, including its right to sell or
acquire the Property pursuant to this Agreement, to one or more qualified
intermediaries, and to provide notice of such assignment to the other party,
provided that no such assignment shall release the assigning party from its
obligations hereunder and no such assignment shall delay the Closing hereunder.
The non-assigning party shall not incur any costs in connection with such
exchange. The assigning party agrees to save, indemnify, protect and defend the
other party (with counsel reasonably satisfactory to such other party) from and
against and hold the other party harmless from any and all expenses and/or
liabilities arising from such assignment and exchange and the other party shall
not be required to take title to any other property. The provisions of this
Section 11Q shall survive the Closing.
R.    Counterparts/Facsimiles. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, but all
of which, when taken together, shall constitute one and the same instrument,
with the same effect as if all of the parties to this Agreement had executed the
same counterpart. Signatures to this Agreement transmitted by facsimile or
e-mail of a PDF copy shall be valid and effective to bind the party so signing,
provided that each party agrees to promptly deliver an execution original to
this Agreement with its actual signature to the other party, but a failure to do
so shall not affect the enforceability of this Agreement, it being expressly
agreed that each party to this Agreement shall be bound by its own facsimile or
e-mailed PDF signature and shall accept the facsimile or e-mailed PDF signature
of the other party to this Agreement.


THE SUBMISSION OF THIS AGREEMENT FOR EXAMINATION IS NOT INTENDED TO NOR SHALL IT
CONSTITUTE AN OFFER TO SELL, OR A RESERVATION OF, OR OPTION OR PROPOSAL OF ANY
KIND FOR THE PURCHASE OF THE PROPERTY.

2890904.5     39

--------------------------------------------------------------------------------




EITHER PARTY MAY TERMINATE DISCUSSIONS OR NEGOTIATIONS AT ANY TIME FOR ANY
REASON. THE DELIVERY OF ANY DRAFT DOCUMENTS AND THE PROVISION OF ANY COMMENTS IN
RESPONSE THERETO BY THE PARTIES’ COUNSEL WILL NOT PRECLUDE THE PARTIES FROM
RAISING COMMENTS OR RESPONDING TO PROVISIONS, EVEN IF THOSE PROVISIONS WERE SET
FORTH IN PRIOR DRAFTS OR COMMENTARY. IN NO EVENT SHALL ANY DRAFT OF THIS
AGREEMENT CREATE ANY OBLIGATION OR LIABILITY, IT BEING UNDERSTOOD THAT THIS
AGREEMENT SHALL BE EFFECTIVE AND BINDING ONLY WHEN A COUNTERPART HEREOF HAS BEEN
EXECUTED AND DELIVERED BY EACH PARTY HERETO AND THE DEPOSIT IS DELIVERED TO
TITLE COMPANY.
[Remainder of page intentionally left blank.]



2890904.5     40

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SELLER:


WGS LAKEWOOD MF VI, L.P.,
a Delaware limited partnership


By:     WGS Lakewood MF GP VI, L.L.C.,
a Delaware limited liability company,
its General Partner


By:    WGS Lakewood Holdings VI, L.L.C.,
a Delaware limited liability company,
its Sole Member


By:    Lakewood Manager, LLC,
            a Delaware limited liability company,
            its Administrative Member



By:                     
Name:                    
Title:                    








BUYER:

7425 LA VISTA, LLC,
a Texas limited liability company

By:    /s/ Michael J. O'Hanlon
Name:    Michael J. O’Hanlon
Title:    Chief Executive Officer and President



2890904.5     S-1

--------------------------------------------------------------------------------




PURCHASE AGREEMENT

EXHIBIT LIST
Exhibit A    -    Legal Description of Land
Exhibit B    -    List of Contracts
Exhibit B-1    -    List of Assumed Contracts
Exhibit C    -    Form of Escrow Agreement
Exhibit D    -    Form of Deed
Exhibit E    -    Form of Seller’s Title Certificate
Exhibit F    -    Form of Bill of Sale, Assignment and Assumption
Exhibit G    -    Form of Certificate of “Non-Foreign” Status
Exhibit H    -    Form of Seller Closing Certificate
Exhibit I    -    Form of Buyer Closing Certificate
Exhibit J    -    Form of Tenant Notice Letter
Exhibit K    -    List of Litigation
Exhibit L    -    List of Non-Compliance Notices
Exhibit M    -    Rent Roll, Delinquency Report and Concessions Report
Exhibit N    -    Form of Declaration of Restrictive Covenants
Exhibit O    -    Due Diligence Materials




EXHIBIT A

LEGAL DESCRIPTION OF LAND
TRACT 1:
 


Lot 5B, Block A/2698, Lakewood Apartments, an addition to the City of Dallas,
Dallas County, Texas according to the plat thereof recorded under Clerk’s File
No. 201200164159, Map Records, Dallas County, Texas.
 


TRACT 2:
 


Lot 3A, Block A/2698, Urban Trail Addition, an addition to the City of Dallas,
Dallas County, Texas, according to the plat thereof recorded under Clerk’s File
No. 200900010046, Real Property Records, Dallas County, Texas.
EXHIBIT B

LIST OF CONTRACTS
[Attached.]


EXHIBIT B-1

LIST OF ASSUMED CONTRACTS
[Attached.]



2890904.5     Exhibits    

--------------------------------------------------------------------------------




EXHIBIT C

[FORM OF]

ESCROW AGREEMENT
As of September ___, 2014



                
                
Attention:                
(also referred to as “Escrow Agent” herein)

Re:
Lakewood Flats, 7425 La Vista Drive, Dallas, Texas

Ladies and Gentlemen:
Please refer to that certain agreement captioned “PURCHASE AGREEMENT”, dated as
of September ___, 2014, by and between WGS LAKEWOOD MF VI, L.P., a Delaware
limited partnership (“Seller”), and 7425 LA VISTA, LLC, a Texas limited
liability company (“Buyer”) (which agreement, together with all amendments or
modifications thereto, is herein called the “Purchase Agreement”). Except as
otherwise indicated, each capitalized term used herein shall have the meaning
set forth for the same in the Purchase Agreement.
This letter (this “Agreement”) will constitute your instructions with respect to
the “Funds” and “Documents” described below.
A.    Delivery of Funds. Within one (1) business day of the execution of this
Agreement, you will receive the Deposit from Buyer. On or before the Closing
Date, Buyer will be wire-transferring to your escrow account sufficient funds
(the “Closing Payment”) to enable you to make all payments noted on the Closing
Statement, including, without limitation, the “Seller Amount” (as hereinafter
defined), pursuant to wiring instructions which you will provide us. As used
herein, the Deposit and the Closing Payment are herein collectively called the
“Funds”.
B.    Delivery of Documents.
(1)    Recordation Document. On or before the Closing Date, Seller shall deliver
to you an original of the Deed, executed and acknowledged by Seller. The
foregoing document shall be referred to herein as the “Recordation Document”.
(2)    Non-Recordation Documents. On or before the Closing Date, Buyer or Seller
or both, as applicable, shall deliver to you executed originals (which may be in
counterpart) of the following documents in the number required under the
Purchase Agreement (the “Non-Recordation Documents”):

2890904.5     Exhibit C-1    

--------------------------------------------------------------------------------




(a)    The Bill of Sale, Assignment and Assumption, together with those third
party consents described in Section 6A(1) of the Purchase Agreement that have
been obtained by Seller;
(b)    The Certificate of Non-Foreign Status;
(c)    The Tenant Notice Letter;
(d)    The Vendor Notice Letter;
(e)    The Closing Statement;
(f)    The Seller’s Title Certificate;
(g)    The Seller Closing Certificate; and
(h)    The Buyer Closing Certificate.
Seller shall also deliver to you those documents required by Section 6A(1)(i) of
the Purchase Agreement, and Buyer shall also deliver to you those documents
required by Section 6A(2)(f) of the Purchase Agreement.
C.    Conditions to Close of Escrow. The Funds shall not be disbursed and none
of the documents delivered hereunder shall be recorded (or filed) or delivered
to any person or entity until each of the following conditions is satisfied:
(1)    You have received all of the Funds (and have determined that you have
received funds sufficient to pay all amounts noted on the Closing Statement) and
you are unconditionally and irrevocably prepared to wire or otherwise disburse
the same in accordance with paragraph D below.
(2)    You have received the Recordation Document, the Non-Recordation Documents
(collectively, the “Documents”) and you are unconditionally and irrevocably
prepared to record the Recordation Document in accordance with paragraph D
below.
(3)    You are unconditionally and irrevocably prepared to issue an Owner’s
Policy on the terms required by the Purchase Agreement and in the form of the
final marked Title Report or proforma Owner’s Policy approved in writing by
Buyer and/or its counsel.
(4)    You have received all information necessary for filing the forms (the
“Information Returns”) then required to be filed pursuant to Section 6045 of the
Internal Revenue Code with respect to the transactions contemplated by the
Purchase Agreement . In order to assure compliance with the requirements of
Section 6045 of the Internal Revenue Code of 1986, as amended (the “Code”), and
any related reporting requirements of the Code, the parties hereto agree as
follows:
(a)    Seller and Buyer hereby designate the Escrow Agent as the person to be
responsible for all information reporting under Section 6045(e) of the Code (the
“Reporting

2890904.5     Exhibit C-2
    

--------------------------------------------------------------------------------




Person”). Escrow Agent agrees to act as the Reporting Person and hereby assumes
all responsibilities for information reporting required under Section 6045(e) of
the Code.
(b)    Seller and Buyer hereby agree:
(i)    to provide to the Reporting Person all information and certifications
regarding such Party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a Party to the transaction described herein
under Section 6045 of the Code; and
(ii)    to provide to the Reporting Person such Party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.
(c)    Each party hereto agrees to retain this Agreement for not less than four
years from the end of the calendar year in which the Closing occurs, and to
produce it to the Internal Revenue Service upon a valid request therefor.
(5)    You have received written authorization in the form of Exhibit ”A”
attached hereto to close the transaction from each of the following:
(a)    Seller or a “Seller Closing Representative”. “Seller Closing
Representative” means Julie Krueger of Seller, or Pablo L. Petrozzi, Esq. or
Susan V. Kai, Esq. of Pircher, Nichols & Meeks; and
(b)    Buyer or a “Buyer Closing Representative”. Buyer Closing Representative
means Matt Ozee of Buyer or Michelle Brown, Esq. or Erin Marino, Esq. of Jones
Day.
Without limitation on paragraph J below, Buyer and Seller agree, as between
themselves, that the delivery of the foregoing authorizations is not an
additional condition to the obligation of Buyer or Seller to close the sale
contemplated by the Purchase Agreement (the conditions to Closing being set
forth in the Purchase Agreement). The purpose of the foregoing authorizations is
simply to enable you to close this escrow (after satisfaction of the other
requirements in this paragraph C) without having to determine whether the
conditions to Closing set forth in the Purchase Agreement have been satisfied.
D.    Close of Escrow. If the conditions specified in paragraph C above are
satisfied on the Closing Date, then you shall immediately deliver to Seller and
Buyer a written confirmation of such satisfaction in the form of Exhibit “B”
hereto (which confirmation shall evidence your agreement to immediately take or
cause to be taken the actions hereinafter specified and shall be deemed given by
your taking any of the following actions), and thereafter you shall immediately:

2890904.5     Exhibit C-3
    

--------------------------------------------------------------------------------




(1)    Wire the amount due Seller (the “Seller Amount”) under the Closing
Statement in accordance with wiring instructions delivered to you by Seller
(“Seller Wiring Instructions”).
PLEASE NOTE THAT the Seller Wiring Instructions may not be revised except in
accordance with written instructions from Seller.
(2)    Deliver any other amounts due to other third parties under the Closing
Statement in accordance with the respective instructions from such third
parties.
(3)    Record, or caused to be recorded, the Recordation Document with the
appropriate recorder’s office.
(4)    If after paying or delivering the amounts specified in the clauses above
(and after paying all Closing costs as specified herein), any portion of the
Funds remain, then you are to deliver such remaining balance of the Funds
(“Remaining Funds”), pursuant to separate instructions to be delivered by Buyer
to you.
(5)    File all Information Returns and take all other actions described in
paragraph C(4) of this Agreement.
(6)    Issue the Owner’s Policy and deliver the same to Buyer in accordance with
instructions from Buyer or its counsel.
(7)    Deliver the Documents as required by paragraph E below.
E.    Delivery of Documents. As soon as available, please deliver the Documents
as follows:
(1)    to Pircher, Nichols & Meeks at 900 North Michigan Avenue, Suite 1000,
Chicago, Illinois 60611, Attention: Susan V. Kai, Esq., the following:
(a)    A copy of the Recordation Document.
(b)    One original (or copy if original is unavailable) of the other Documents.
(2)    to Jones Day at 2727 N. Harwood Street, Dallas, Texas 75201, Attention:
Michelle Brown, Esq., the following:
(a)    The original Recordation Document.
(b)    The original Owner’s Policy.
(c)    One original (or copy if original unavailable) of each of the other
Documents.

2890904.5     Exhibit C-4
    

--------------------------------------------------------------------------------




F.    Closing Costs. All closing costs incurred in carrying out your duties
under this Agreement are to be paid in accordance with the Closing Statement.
G.    Investment of Funds. As soon as you receive any portion of the Funds you
should immediately notify Seller and Buyer of such fact. No investment of the
Funds shall be made that will cause you to fail to comply with the provisions of
paragraph C above. If the transactions contemplated herein shall close but on
the same day you are unable to deliver the Seller Amount or any other portion of
the Funds which represent amounts due Seller but which are, at Seller’s
direction pursuant to the Closing Statement, used to pay third parties or other
obligations of Seller (the Seller Amount and the other amounts due Seller as
aforesaid being herein collectively called the “Seller Funds”), you shall
promptly notify Seller of such fact. If Seller gives you oral or written
instructions to do so, you shall invest such Seller Funds in treasury bills or
treasury backed repurchase agreements (or such other short-term investment as
may be authorized by Seller). Any investment of the Remaining Funds and any
other portion of the Funds which represent additional amounts which are Buyer’s
obligations but which, pursuant to the Closing Statement, are to be used to pay
third parties or other obligations of Buyer (the Remaining Funds and the other
amounts payable by Buyer as aforesaid being herein collectively called the
“Buyer Funds”), shall be as directed by Buyer. All interest accrued on the Buyer
Funds after the Closing, shall belong to Buyer and shall be delivered to Buyer
in accordance with its separate instructions. All interest accrued on the Seller
Funds after the Closing of the transactions hereunder shall belong to Seller and
shall be wire-transferred to Seller in accordance with the Seller Wiring
Instructions. Without limitation on the foregoing, the Funds held by you
hereunder shall only be deposited at a major money center bank approved by Buyer
and Seller. Each of Buyer and Seller agrees to execute and deliver to you a form
W-9 Request for Taxpayer Identification Number and Certification for any
investment made hereunder on its behalf.
H.    Disposition of Deposit. Escrow Agent shall hold and dispose of the Deposit
in accordance with the terms of this Agreement and the Purchase Agreement, or in
accordance with any instruction or instructions which shall be signed jointly by
both Seller and Buyer, or in accordance with separate instructions of like tenor
signed by Seller and Buyer. Once Escrow Agent has received its completed and
signed directions to invest and form W-9, Seller and Buyer hereby instruct and
authorize Escrow Agent to invest the Deposit in any of the following: (i) the
investment described in Exhibit “C” hereto; or (ii) such other investments as
may be reasonably acceptable to Seller and Buyer. Without limitation on the
foregoing, if Escrow Agent shall receive an instruction (hereinafter the
“Instruction”) with respect to the Deposit, or any part thereof, from Seller but
not from Buyer, or from Buyer but not from Seller (the party giving the
Instruction being hereinafter referred to as the “Instructing Party” and the
party which shall not have given the Instruction being hereinafter referred to
as the “Non-Instructing Party”), Escrow Agent shall promptly transmit a copy of
the Instruction received from the Instructing Party to the Non-Instructing
Party. The Instruction shall specify in detail the pertinent provisions of the
Purchase Agreement that govern the Instructing Party’s instruction as to the
Deposit, and if a default under the Purchase Agreement is alleged, the
Instructing Party shall specify in detail the nature of such default. Escrow
Agent shall act in accordance with the Instruction unless within three (3)
business days from receipt by Escrow Agent of the Instruction the
Non-Instructing Party shall notify Escrow Agent in writing that Escrow Agent is
not to comply with the Instruction and specifying in detail the reasons for not

2890904.5     Exhibit C-5
    

--------------------------------------------------------------------------------




complying with the Instruction, and if a default under the Purchase Agreement is
alleged. If the Non-Instructing Party shall advise Escrow Agent not to comply
with the Instruction and specifies in detail the reason for such noncompliance
as aforesaid, Escrow Agent shall not act in accordance with the Instruction, but
may thereafter either:
(a)    act solely in accordance with any of the following:
(i)    a new Instruction signed jointly by Seller and Buyer;
(ii)    separate Instructions of like tenor from each of Seller and Buyer; or
(iii)     a certified copy of a final court order from a court of competent
jurisdiction ordering the disposition of the Deposit; or
(b)    deposit the Deposit with a court selected by Escrow Agent after giving
Seller and Buyer ten (10) days prior written notice that Escrow Agent intends to
do the same, and in such event all liability and responsibility of Escrow Agent
shall terminate upon such deposit having been made. Seller and Buyer hereby
agree to be severally (and not jointly and severally) responsible for the
reasonable costs incurred by Escrow Agent in connection with such deposit with a
court.
I.    Cancellation of Instructions. Notwithstanding anything to the contrary
herein, if the conditions specified in paragraph C hereof are not satisfied on
or before the Closing Date, then, if you receive written instructions to cancel
this escrow from Seller or Buyer, the instructions set forth in paragraphs A
through E above shall be deemed canceled, you shall immediately (1) return the
Closing Payment (and any interest thereon) to or as directed by Buyer, in
accordance with separate written instructions of Buyer, (2) return the Documents
to the party depositing the same with you on the next business day thereafter,
and (3) and dispose of the Deposit in accordance with the Purchase Agreement, as
applicable, and the terms of Paragraph H above.
J.    Limitation of Liability. You are acting solely as escrow agent hereunder,
and you shall be liable solely for your failure to comply with the terms of this
Agreement.
K.    Conflict with Purchase Agreement. In the event of a conflict between this
Agreement and the Purchase Agreement, the Purchase Agreement shall control.
Without limitation on the foregoing, nothing contained herein shall limit the
obligations of Seller, Buyer or Escrow Agent set forth in the Purchase
Agreement.
L    Execution by Counterparts. This Agreement may be executed in counterparts,
each of which shall be an original, but all of which shall constitute one and
the same document. Delivery by facsimile, or e-mail of a PDF copy, of a
counterpart of this Agreement executed by a party shall constitute delivery by
such party of such party’s executed counterpart of this Agreement.
[Remainder of Page Left Intentionally Blank]

2890904.5     Exhibit C-6
    

--------------------------------------------------------------------------------




Very truly yours,

SELLER:


WGS LAKEWOOD MF VI, L.P.,
a Delaware limited partnership


By:     WGS Lakewood MF GP VI, L.L.C.,
a Delaware limited liability company,
its General Partner


By:    WGS Lakewood Holdings VI, L.L.C.,
a Delaware limited liability company,
its Sole Member


By:    Lakewood Manager, LLC,
            a Delaware limited liability company,
            its Administrative Member



By:                     
Name:                    
Title:                    




BUYER:

7425 LA VISTA, LLC,
a Texas limited liability company

By:                    
Name:    Michael J. O’Hanlon
Title:    Chief Executive Officer and President




ACCEPTED AND AGREED TO
as of the date first above written:


ESCROW AGENT:

ALAMO TITLE INSURANCE

By:                    
Name:                    
Title:                    



2890904.5     Exhibit C-7
    

--------------------------------------------------------------------------------




EXHIBIT “A” TO ESCROW AGREEMENT
AUTHORIZATION LETTER


__________, 2014





                
                
Attention:                

Re:
Lakewood Flats, 7425 La Vista Drive, Dallas, Texas

Ladies and Gentlemen:
Please refer to that certain letter (the “Letter of Instructions”) captioned
“ESCROW AGREEMENT”, dated as of September ___, 2014 to you from WGS LAKEWOOD MF
VI, L.P., a Delaware limited partnership, and 7425 LA VISTA, LLC, a Texas
limited liability company, regarding the referenced property. Except as
otherwise indicated, each capitalized term used herein shall have the meaning
set forth for the same in the Letter of Instructions.
This letter will constitute the authorization required under clause (5) of
paragraph C of the Letter of Instructions, but shall not limit your obligation
to satisfy the other conditions under such paragraph C prior to disbursing the
Funds.
Thank you for your cooperation.
Very truly yours,


______________________________





2890904.5     Exhibit C-8
    

--------------------------------------------------------------------------------




EXHIBIT “B” TO ESCROW AGREEMENT
CONFIRMATION BY TITLE COMPANY


____________, 2014


VIA E-MAIL
Jones Day
 
2727 North Harwood Street
 
Dallas, Texas 75201
 
Attention: Michelle Brown
 

VIA E-MAIL
Pircher, Nichols & Meeks
900 North Michigan Avenue, Suite 1000
Chicago, Illinois 60611
Attention: Real Estate Notices (PLP/SVK)





Re:
Lakewood Flats, 7425 La Vista Drive, Dallas, Texas

Ladies and Gentlemen:
Please refer to that certain letter (the “Letter of Instructions”) captioned
“ESCROW AGREEMENT”, dated as of September ___, 2014, to us from WGS LAKEWOOD MF
VI, L.P., a Delaware limited partnership, and 7425 LA VISTA, LLC, a Texas
limited liability company.
Pursuant to paragraph D of the Letter of Instructions, we hereby confirm that
each of the conditions to disbursement and recordation set forth in paragraph C
of the Letter of Instructions has been satisfied.
Very truly yours,


__________

By:    __________________________________
Name:    __________________________________
Title:    __________________________________





2890904.5     Exhibit C-9
    

--------------------------------------------------------------------------------







2890904.5     Exhibit C-10
    

--------------------------------------------------------------------------------




EXHIBIT “C” TO ESCROW AGREEMENT
INVESTMENT INSTRUCTIONS
[To be provided.]


EXHIBIT D

[FORM OF DEED]

Tax Parcel # _____________________


SPECIAL WARRANTY DEED




STATE OF TEXAS        §
                §    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF DALLAS    §
THAT WGS LAKEWOOD MF VI, L.P., a Delaware limited partnership (“Grantor”), for
and in consideration of the sum of Ten and No/100 Dollars ($10.00) cash and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, paid by 7425 LA VISTA, LLC, a Texas limited liability
company (“Grantee”), subject to the provisions set forth herein, HAS GRANTED,
BARGAINED, SOLD and CONVEYED, and by these presents DOES GRANT, BARGAIN, SELL
and CONVEY unto Grantee all of that certain tract or tracts of land (the “Land”)
described on Exhibit A which is attached hereto and incorporated herein by
reference for all purposes, together with all of Grantor's right, title and
interest, if any, in and to (i) all buildings, improvements, structures and
fixtures currently located thereon; (ii) all of the rights, easements,
interests, benefits, privileges, and appurtenances pertaining to the Land;
(iii) any and all public roads and public rights-of-way bounding such land,
together with all rights of ingress and egress unto such public roads and public
right-of-way; (iv) strips or gores, if any, between the land and abutting
properties not owned by Grantor or its affiliates; and (v) any water or water
rights benefiting the Land and any oil, gas and other minerals in, under and
that may be produced from the Land (said Land, improvements, easements,
interests, benefits, privileges, rights and appurtenances being herein
collectively referred to as the “Property”).
This conveyance is made subject to the matters set forth on Exhibit B attached
hereto (the “Permitted Encumbrances”).
TO HAVE AND TO HOLD the Property unto Grantee, and Grantee's successors and
assigns forever, and Grantor does hereby bind Grantor, and Grantor's successors
and assigns, to WARRANT and FOREVER DEFEND, all and singular the Property unto
Grantee and Grantee's successors and assigns, against every person whomsoever
lawfully claiming or to claim the same or any part thereof, by, through or under
Grantor, but not otherwise, and subject, however, to the provisions contained
herein.
Ad valorem taxes for the year 2014 having been prorated, Grantee, by its
acceptance of this Special Warranty Deed, assumes payment thereof.
    
[Remainder of page intentionally left blank.]
IN WITNESS WHEREOF, Grantor has caused this instrument to be signed to be
effective as of ___________ ___, 2014.




GRANTOR:


WGS LAKEWOOD MF VI, L.P.,
a Delaware limited partnership


By:     WGS Lakewood MF GP VI, L.L.C.,
a Delaware limited liability company,
its General Partner


By:    WGS Lakewood Holdings VI, L.L.C.,
a Delaware limited liability company,
its Sole Member


By:    Lakewood Manager, LLC,
            a Delaware limited liability company,
            its Administrative Member



By:                     
Name:                    
Title:                    






STATE OF TEXAS        §
                §
COUNTY OF DALLAS    §
This instrument was acknowledged before me on the ______ day of _____________,
2014, by ________________________, as __________________ of
_________________________ on behalf of such ____________.


                                            
Notary Public in and for the State of Texas








GRANTEE'S ADDRESS FOR TAX NOTICES:


7425 LA VISTA, LLC
c/o Behringer Harvard Opportunity REIT II, Inc.
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attention: ________________


This instrument prepared by:
Pablo L. Petrozzi, Esq. (with assistance of Texas counsel)
Pircher, Nichols & Meeks
900 North Michigan Avenue
Suite 1000
Chicago, Illinois 60611


Exhibit A – Legal Description (attach at Closing)
Exhibit B – Permitted Exceptions:
(i)    unrecorded leases to the extent disclosed on the rent roll delivered by
Grantor to Grantee as of the date hereof.
(ii)    all building, signage and zoning ordinances, laws, regulations and
restrictions by municipal and other governmental authorities.
(iii)    Permitted Encumbrances (attach at Closing)


EXHIBIT E

[FORM OF SELLER TITLE CERTIFICATE]
(Lakewood Flats, 7425 La Vista Drive, Dallas, Texas)
The undersigned (“Owner”) hereby certifies to             , a             
(“Title Company”) that, to Owner’s knowledge:
1.    Owner is the owner of that certain property described on Attachment ”A”
(the “Subject Property”). However, the foregoing statement as to Owner’s
ownership of the Subject Property is based solely upon             Owner’s
Policy No. __________, effective __________ at __________ a.m., and the fact
that the Owner has not transferred fee title to the Subject Property.
2.    Except for routine repairs or maintenance, or both, which have been or
will be duly paid in the ordinary course of business, there are no past due
bills for the performance of labor at, or the provision of materials or supplies
for, the Subject Property performed or provided at the written request, or with
the written approval, of the undersigned.
3.    The improvements constructed on the Subject Property have been previously
completed, as evidenced by the certificate of occupancy issued on March 29,
2013.
4.    The undersigned has not entered into any mortgages encumbering the Subject
Property or improvements thereon that have not been fully performed or satisfied
or released, except as set forth in that certain title commitment (the “Title
Commitment”) dated ____________, 2014, issued by Title Company and identified as
no. ____________.
5.    The only permitted occupants of the Property are residential tenants under
leases or other occupancy agreements (and their subtenants) with rights of
possession only. The undersigned has not entered into any options to purchase
the Subject Property or rights of first refusal regarding the Subject Property
with any occupants either pursuant to written leases or by separate agreements.
The undersigned makes these statements for the purpose of inducing Title Company
to issue the endorsements to one or more of the owner’s policies issued pursuant
to the Title Commitment.
This Seller Title Certificate (“Certificate”) is not intended to give any
benefits, rights, privileges, actions or remedies to any person, partnership,
firm, corporation or other entity, other than Title Company, as a third party
beneficiary or otherwise under any theory of law. Further, this Certificate
shall not be disclosed, released or quoted to or relied upon by any other
person.
Any statement “to Owner’s knowledge” (or similar phrase) shall mean that the
undersigned has no knowledge that such statement is untrue (and, for this
purpose, the undersigned’s knowledge shall mean the present actual knowledge
(excluding constructive or imputed knowledge) of Julie Krueger of Owner, but
such individual shall not have any personal liability in connection therewith).
Notwithstanding anything to the contrary herein, (1) any cause of action for a
breach of this Certificate shall survive until 90 days after the date hereof, at
which time the provisions hereof (and any obligation or liability of or claims
against Owner under this Certificate other than a cause of action resulting from
any breach by Owner of this Certificate then in litigation in Dallas, Dallas
County, Texas) shall terminate; and (2) to the extent Title Company shall have
knowledge as of the date hereof that any of the statements contained herein is
false or inaccurate, then the undersigned shall have no liability with respect
to the same. Without limitation on item (2) above, Title Company shall be deemed
to have knowledge of any matters of record.
Neither the undersigned nor any present or future direct or indirect partner,
member, advisor, trustee, director, officer, employee, beneficiary, shareholder,
participant or agent of the undersigned, shall have any personal liability,
directly or indirectly, under or in connection with this Certificate; and Title
Company and its successors and assigns, and, without limitation, all other
persons and entities, shall look solely to the Subject Property for the payment
of any claim or for any performance; and Title Company hereby waives any and all
such personal liability. The limitations of liability provided in this Section
are in addition to, and not in limitation of, any limitation on liability
applicable provided by law or by any other contract, agreement or instrument.
This Certificate is executed as of the _____ day of __________, 2014.
[Remainder of page intentionally left blank]


OWNER:


WGS LAKEWOOD MF VI, L.P.,
a Delaware limited partnership


By:     WGS Lakewood MF GP VI, L.L.C.,
a Delaware limited liability company,
its General Partner


By:    WGS Lakewood Holdings VI, L.L.C.,
a Delaware limited liability company,
its Sole Member


By:    Lakewood Manager, LLC,
            a Delaware limited liability company,
            its Administrative Member




By:                     
Name:                    
Title:                    




EXHIBIT F

[FORM OF]

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT
FOR VALUABLE CONSIDERATION, receipt and adequacy of which is hereby
acknowledged, as of the date hereof (the “Effective Date”), the undersigned, WGS
LAKEWOOD MF VI, L.P., a Delaware limited partnership (“Assignor”), hereby sells,
transfers, assigns and conveys to 7425 LA VISTA, LLC, a Texas limited liability
company (“Assignee”), all right, title and interest of Assignor in and to the
“Personal Property” as described on Schedule 1 attached hereto, the interest of
the landlord in the “Tenant Leases” as described on Schedule 2 attached hereto,
the “Assumed Contracts” as described on Schedule 3 attached hereto, and the
“Intangible Property”, as each of the foregoing is defined in that certain
agreement (“Purchase Agreement”) captioned “PURCHASE AGREEMENT”, dated as of
September___, 2014, by and between Assignor and Assignee, providing for, among
other things, the conveyance of the Personal Property, the Tenant Leases, the
Assumed Contracts and the Intangible Property. Unless otherwise defined herein,
all terms used in a capitalized manner herein shall have the meaning set forth
in the Purchase Agreement.
The covenants, agreements, representations, warranties, indemnities and
limitations provided in the Purchase Agreement with respect to the property
conveyed hereunder (including, without limitation, the limitations provided in
Sections 8, 9 and 11B of the Purchase Agreement), are hereby incorporated herein
by this reference as if herein set out in full and shall inure to the benefit of
and shall be binding upon Assignee and Assignor and their respective successors
and assigns.
Assignee hereby accepts the foregoing Bill of Sale, Assignment and Assumption
and hereby agrees to assume and discharge, in accordance with the terms thereof,
(1) all of the burdens and obligations of Assignor under or relating to the
Personal Property, the Tenant Leases, the Assumed Contracts and the Intangible
Property first arising and accruing on and after the Effective Date, and (2) the
obligation to pay all unpaid payments that are credited to Assignee under the
proration provisions of the Purchase Agreement.
The provisions of this instrument shall be binding upon and inure to the benefit
of Assignor and Assignee and their respective successors and assigns.
Said property is conveyed “as is” without warranty or representation, except as
expressly provided in (and subject to the limitations of) the Purchase
Agreement.
[Signatures on following page]
IN WITNESS WHEREOF, Assignor and Assignee have executed this Bill of Sale,
Assignment and Assumption as of __________, 2014.
ASSIGNOR:


WGS LAKEWOOD MF VI, L.P.,
a Delaware limited partnership


By:     WGS Lakewood MF GP VI, L.L.C.,
a Delaware limited liability company,
its General Partner


By:    WGS Lakewood Holdings VI, L.L.C.,
a Delaware limited liability company,
its Sole Member


By:    Lakewood Manager, LLC,
            a Delaware limited liability company,
            its Administrative Member




By:                     
Name:                    
Title:                    




ASSIGNEE:

7425 LA VISTA, LLC,
a Texas limited liability company


By:                    
Name:    Michael J. O’Hanlon
Title:    Chief Executive Officer and President


SCHEDULE 1
PERSONAL PROPERTY
SCHEDULE 2
TENANT LEASES


SCHEDULE 3
ASSUMED CONTRACTS






EXHIBIT G

[FORM OF]

CERTIFICATE OF NON-FOREIGN STATUS
(Lakewood Flats, 7425 La Vista Drive, Dallas, Texas)
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
7425 LA VISTA, LLC, a Texas limited liability company (“Transferee”), that
withholding of tax is not required upon the disposition of a U.S. real property
interest by [●] (“Transferor”), the undersigned hereby certifies to the
following on behalf of Transferor:
1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2. Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations;
3. Transferor’s U. S. employer identification number is [●]; and
4. Transferor’s office address is:
c/o Walton Street Capital, L.L.C.
900 North Michigan Avenue
Suite 1900
Chicago, Illinois 60611
Attention: Julie Krueger            
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.
Executed as of the ____ day of ______, 2014, at ___________, ____.
TRANSFEROR:
WGS LAKEWOOD MF VI, L.P.,
a Delaware limited partnership


By:     WGS Lakewood MF GP VI, L.L.C.,
a Delaware limited liability company,
its General Partner


By:    WGS Lakewood Holdings VI, L.L.C.,
a Delaware limited liability company,
its Sole Member


By:    Lakewood Manager, LLC,
            a Delaware limited liability company,
            its Administrative Member




By:                     
Name:                    
Title:                    


EXHIBIT H

[FORM OF]

SELLER’S CLOSING CERTIFICATE
THIS SELLER’S CLOSING CERTIFICATE is made as of the _____ day of __________,
2014, by WGS LAKEWOOD MF VI, L.P., a Delaware limited partnership (“Seller”), to
7425 LA VISTA, LLC, a Texas limited liability company (“Buyer”).
R E C I T A L S :
A.    Pursuant to that certain Purchase Agreement dated as of September ___,
2014 between Seller and Buyer (together with all amendments and addenda thereto,
the “Agreement”), Seller has agreed to sell to Buyer the Property (as defined in
the Agreement).
B.    The Agreement requires the delivery of this Seller’s Closing Certificate.
NOW THEREFORE, pursuant to the Agreement, Seller does hereby represent and
warrant to Buyer that:
1.    Except as specifically set forth below, each and all of the
representations and warranties of Seller contained in the Agreement are correct,
in all material respects, as of the date hereof as if made on and as of the date
hereof.
2.    Exceptions: See Exhibit “A” attached hereto and made a part hereof.
This Seller’s Closing Certificate is subject to the terms and conditions of the
Agreement (including all limitations on liability and survival limitations
contained therein).
[Signature on following page]


IN WITNESS WHEREOF, the undersigned has executed this Seller’s Closing
Certificate as of the day and year first above written.
SELLER:
 
WGS LAKEWOOD MF VI, L.P.,
a Delaware limited partnership


By:     WGS Lakewood MF GP VI, L.L.C.,
a Delaware limited liability company,
its General Partner


By:    WGS Lakewood Holdings VI, L.L.C.,
a Delaware limited liability company,
its Sole Member


By:    Lakewood Manager, LLC,
            a Delaware limited liability company,
            its Administrative Member




By:                     
Name:                    
Title:                    






EXHIBIT “A” TO SELLER’S CLOSING CERTIFICATE
Exceptions to Seller’s Representations and Warranties
[To be provided.]


EXHIBIT I

[FORM OF]

BUYER’S CLOSING CERTIFICATE
THIS BUYER’S CLOSING CERTIFICATE is made as of the _____ day of __________,
2014, by 7425 LA VISTA, LLC, a Texas limited liability company (“Buyer”), to WGS
LAKEWOOD MF VI, L.P., a Delaware limited partnership (“Seller”).
R E C I T A L S :
A.    Pursuant to that certain Purchase Agreement dated as of September ___,
2014 between Seller and Buyer (together with all amendments and addenda thereto,
the “Agreement”), Seller has agreed to sell to Buyer the Property (as defined in
the Agreement).
B.    The Agreement requires the delivery of this Buyer’s Closing Certificate.
NOW THEREFORE, pursuant to the Agreement, Buyer does hereby represent and
warrant to Seller that:
1.    Except as specifically set forth below, each and all of the
representations and warranties of Buyer contained in the Agreement are correct,
in all material respects, as of the date hereof as if made on and as of the date
hereof.
2.    Exceptions: See Exhibit “A” attached hereto and made a part hereof.
This Buyer’s Closing Certificate is subject to the terms and conditions of the
Agreement (including all limitations on liability and survival limitations
contained therein).
[Signature on following page]
IN WITNESS WHEREOF, the undersigned has executed this Buyer’s Closing
Certificate as of the day and year first above written.
BUYER:

7425 LA VISTA, LLC,
a Texas limited liability company


By:                    
Name:    Michael J. O’Hanlon
Title:    Chief Executive Officer and President


EXHIBIT “A” TO BUYER’S CLOSING CERTIFICATE
Exceptions to Buyer’s Representations and Warranties
[To be provided.]


EXHIBIT J

[FORM OF]

TENANT NOTICE


__________, 2014




_____________________

_____________________

_____________________
Re:    Sale of Lakewood Flats
Dear Sir or Madam:


Effective as of the date of this letter, WGS LAKEWOOD MF VI, L.P., a Delaware
limited partnership (“Seller”), has sold Lakewood Flats located at 7425 La Vista
Drive, Dallas, Texas (the “Project”), to 7425 LA VISTA, LLC, a Texas limited
liability company (“Buyer”).


In connection with such purchase and sale, Buyer has assumed the landlord's
obligations under your lease covering your leasehold premises at the Project.
You are hereby notified that Buyer has received and is responsible for your
security deposit in the amount of $_________.
  
You should make your future rent payments payable to “_____________________,”
and deliver your future rent payments to the following address:


___________________
___________________

Unless and until you are otherwise notified in writing by Buyer, the address of
Buyer for all purposes under your lease, including the recoupment of any
security deposits and the giving of any notices provided for in your lease, but
excluding the payments of rentals, is:
            
___________________
___________________
                
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
Very truly yours,
SELLER:


WGS LAKEWOOD MF VI, L.P.,
a Delaware limited partnership


By:     WGS Lakewood MF GP VI, L.L.C.,
a Delaware limited liability company,
its General Partner


By:    WGS Lakewood Holdings VI, L.L.C.,
a Delaware limited liability company,
its Sole Member


By:    Lakewood Manager, LLC,
            a Delaware limited liability company,
            its Administrative Member




By:                     
Name:                    
Title:                    


BUYER:

7425 LA VISTA, LLC,
a Texas limited liability company


By:                    
Name:    Michael J. O’Hanlon
Title:    Chief Executive Officer and President


EXHIBIT K

LIST OF LITIGATION
None.


EXHIBIT L

LIST OF NON-COMPLIANCE NOTICES
None.


EXHIBIT M

RENT ROLL, DELINQUENCY REPORT & CONCESSIONS REPORT
[Attached.]





2890904.5     Exhibit C-11
    

--------------------------------------------------------------------------------




EXHIBIT N

[FORM OF DECLARATION OF RESTRICTIVE COVENANTS]

AFTER RECORDING RETURN TO:
Winstead PC
2728 N. Harwood Street
500 Winstead Building
Dallas, Texas 75201
Attention: John M. Nolan
 



DECLARATION OF RESTRICTIVE COVENANTS
THIS DECLARATION OF RESTRICTIVE COVENANTS (this “Declaration”), dated as of
_____________, 2014, is made by WSG LAKEWOOD MF VI, L.P., a Delaware limited
partnership (“Declarant”).
A.    Background. Declarant owns the land described on Exhibit “A” to this
Declaration (the “Property”). Simultaneously with or after executing this
Declaration, Declarant will be selling the Property to 7425 La Vista, LLC, a
Texas limited liability company (“Purchaser”). Declarant and Purchaser have
agreed to impose certain restrictions on the Property. But for creation of such
restrictions, Declarant would not convey the Property to Purchaser.
B.    Condominium Conversion Restriction. Purchaser and any subsequent owner of
all or any portion of the Property, hereby covenant and agree not to convert the
Property or any portion thereof to a condominium development, or file a
condominium map or establish a condominium regime (collectively, the
“Condominium Conversion Restriction”) for a period equal to (10) years
commencing after completion of the initial construction of the improvements on
the Property, which completion is evidenced by the issuance of the certificate
of occupancy for the Property on March 29, 2013 (the “Restrictive Period”). For
purposes of this Declaration, the occurrence of any one or more of the following
conditions during the Restrictive Period shall constitute a “Triggering Event”:
1.    the conversion of the Property or any portion thereof to a condominium,
cooperative, or planned community subject to a declaration pursuant to which a
person, by virtue of the person’s ownership of a unit therein is obligated to
pay for a share of real estate taxes, insurance premiums, maintenance, or
improvement of, or other expenses related to common elements, other units or
other real estate described in such declaration (a “Planned Community”); or
2.    the filing of a condominium map or establishment of a condominium regime;
or
3.    the delivery of a deed of any separate interest (as defined by Law) in any
residential dwelling unit constructed on the Property (other than leases of such
units in the regular course of business) in connection with the conversion of
all or any portion of the Property into condominiums, cooperatives, or Planned
Communities.

2890904.5     Exhibit N-1

--------------------------------------------------------------------------------




C.    Indemnification of Declarant. In the event a Triggering Event occurs
during the Restrictive Period, whether by Purchaser or any Third Party
Indemnitor (as hereinafter defined), Purchaser hereby agrees by its acceptance
of the deed conveying the Property to Purchaser to indemnify, defend and hold
Declarant, Declarant’s Affiliates and Declarant’s Agents harmless from and
against: (i) ANY AND ALL CLAIMS ARISING OUT OF OR RELATED TO, DIRECTLY OR
INDIRECTLY, THE VIOLATION OF THE CONDOMINIUM CONVERSION RESTRICTION; (ii) ANY
AND ALL CLAIMS ARISING OUT OF OR RELATED TO, DIRECTLY OR INDIRECTLY, THE DESIGN,
PROCESSING, BONDING, DEVELOPMENT, CONSTRUCTION, IMPROVEMENT, COMPLETION, REPAIR,
REMEDIATION, OWNERSHIP, USE, MAINTENANCE, MANAGEMENT OR OPERATION OF THE
PROPERTY, OR ANY PORTION OR PORTIONS THEREOF, INCLUDING, WITHOUT LIMITATION, ANY
DESIGN OR CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS OR OTHER CONDITIONS
AFFECTING THE PROPERTY, WHETHER THE FOREGOING CLAIMS DESCRIBED IN SUBSECTIONS
(i) AND (ii) ABOVE RESULT FROM THE ACTION, INACTION, NEGLIGENCE, OR STRICT
LIABILITY OF DECLARANT, DECLARANT’S AFFILIATES OR OTHERWISE. THE INDEMNITIES
HEREIN SHALL BE EFFECTIVE WHETHER OR NOT THE CLAIM IS CAUSED BY THE SOLE,
CONCURRENT OR PARTIAL NEGLIGENCE, FAULT OR STRICT LIABILITY OF DECLARANT OR ANY
OF DECLARANT’S AFFILIATES AND/OR ANY OF DECLARANT’S AGENTS. Purchaser, at its
sole cost and expense, shall promptly dispose of all such Claims, defend all
Claims filed or asserted against Declarant or any of Declarant’s Affiliates
and/or any of Declarant’s Agents with counsel satisfactory to Purchaser and
Declarant, pay all judgments rendered against Declarant or any of Declarant’s
Affiliates and/or any of Declarant’s Agents related to such Claims, including,
without limitation, reimbursement to Declarant or any of Declarant’s Affiliates
and/or any of Declarant’s Agents upon demand for their reasonable attorneys’
fees and costs incurred in defense of any Claims.
D.    Indemnification of Purchaser. In the event a Triggering Event occurs
during the Restrictive Period by any subsequent owner or transferee of all or
any portion of the Property after Purchaser (each, a “Third Party Indemnitor”),
each Third Party Indemnitor hereby agrees by its acceptance of the deed
conveying the Property to such Third Party Indemnitor to indemnify, defend and
hold Purchaser, Purchaser’s Affiliates and Purchaser’s Agents harmless from and
against: (i) ANY AND ALL CLAIMS ARISING OUT OF OR RELATED TO, DIRECTLY OR
INDIRECTLY, THE VIOLATION OF THE CONDOMINIUM CONVERSION RESTRICTION; (ii) ANY
AND ALL CLAIMS ARISING OUT OF OR RELATED TO, DIRECTLY OR INDIRECTLY, THE DESIGN,
PROCESSING, BONDING, DEVELOPMENT, CONSTRUCTION, IMPROVEMENT, COMPLETION, REPAIR,
REMEDIATION, OWNERSHIP, USE, MAINTENANCE, MANAGEMENT OR OPERATION OF THE
PROPERTY, OR ANY PORTION OR PORTIONS THEREOF, INCLUDING, WITHOUT LIMITATION, ANY
DESIGN OR CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS OR OTHER CONDITIONS
AFFECTING THE PROPERTY, WHETHER THE FOREGOING CLAIMS DESCRIBED IN SUBSECTIONS
(i) AND (ii) ABOVE RESULT FROM THE ACTION, INACTION, NEGLIGENCE, OR STRICT
LIABILITY OF PURCHASER, PURCHASER’S AFFILIATES OR OTHERWISE. THE INDEMNITIES
HEREIN SHALL BE EFFECTIVE WHETHER OR NOT THE CLAIM IS CAUSED BY THE SOLE,
CONCURRENT OR PARTIAL NEGLIGENCE, FAULT OR STRICT LIABILITY OF PURCHASER OR ANY
OF PURCHASER’S AFFILIATES AND/OR ANY OF PURCHASER’S AGENTS. Each Third Party
Indemnitor, at its sole cost and expense, shall promptly dispose of all such
Claims, defend all Claims filed or asserted against Purchaser or any of
Purchaser’s Affiliates and/or any of Purchaser’s Agents with counsel
satisfactory to Purchaser and such Third Party Indemnitor, pay all judgments
rendered against Purchaser or any of Purchaser’s Affiliates and/or any of
Purchaser’s Agents related to such Claims, including, without limitation,
reimbursement to Purchaser or any of Purchaser’s Affiliates and/or any of
Purchaser’s Agents upon demand for their reasonable attorneys’ fees and costs
incurred in defense of any Claims.

2890904.5     Exhibit N-2

--------------------------------------------------------------------------------




E.    Subsequent Transfers. Any Third Party Indemnitor shall by its acceptance
of the deed conveying the Property to such Third Party Indemnitor be deemed to
have agreed to accept title to the Property or any portion thereof subject to
this Declaration and will be deemed to have agreed to be bound by the terms
hereof as if such party was the original Purchaser defined herein. The liability
of any Third Party Indemnitor shall be joint and several.
F.    Assignment. Declarant may assign any and all of its right, title and
interest (including any related Claims against Purchaser) under this Section to
any Declarant Affiliate without Purchaser’s prior consent.
G.    Covenant Running With the Land. This Declaration shall be a covenant that
runs with the land and shall survive the conveyance of the Property or any
portion thereof by Purchaser to any Third Party Indemnitor.
H.    Definitions. For purposes of this Declaration, and unless otherwise
defined in this Declaration, any capitalized term used herein shall have the
following meaning:
1.    “Affiliate(s)” means, (a) with respect to any person, any other person
controlled by, controlling or under common control with the such person, and (b)
any person which is a direct or indirect owner, partner, manager, member, or
shareholder to one or more tenant-in-common entities that owns or controls,
whether directly or indirectly, any right, title or interest in or to all or any
portion of the Property. The term “person” as used throughout this document will
be interpreted broadly to include, without limitation, any individual, trust,
corporation, company, partnership, limited liability company, professional
association, governmental or quasi-governmental authority or any political
subdivision thereof or any other type of entity. The term “control” (including
all inflected forms thereof) as used throughout this document means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any person, whether through
ownership of voting securities or otherwise.
2.    “Claim(s)” shall mean any and all obligations, losses, injuries, damages,
claims, liens or encumbrances, costs, expenses, demands, liabilities, penalties
and investigation costs, including reasonable attorneys’ fees and costs whether
or not legal proceedings are instituted or asserted.
3.    “Declarant’s Affiliates” shall mean Affiliates of Declarant, including,
without limitation, WGS Lakewood MF GP VI, L.L.C., WGS Lakewood Holdings VI,
L.L.C., Greystar Development and Construction, L.P. – Lakewood Contractor
Series, a separate series of Greystar Development & Construction, L.P., Walton
Street Real Estate Fund VI-Q, L.P., and any other person (as defined herein)
controlling, controlled by or under common control with Declarant.
4.    “Declarant’s Agents” shall mean any of Declarant’s Affiliates, or any
partners, members, managers, parents, shareholders, owners directors, officers,
employees, agents, affiliates, representatives, attorneys, architects,
engineers, contractors, subcontractors, brokers or other consultants or other
persons or entities acting on behalf of Declarant or Declarant’s Affiliates.
5.    “Law” means all applicable federal, state, local and other laws, statutes,
regulations, codes, orders, ordinances, rules, conditions and requirements,
including, without limitation, those relating to fire, safety, building,
construction (including, without limitation, permits, approvals and
entitlements), land use, subdivision, health, labor, environmental protection,
seismic design, conservation, parking, handicapped access, zoning and building
and all restrictive covenants (if any), other title encumbrances and other
obligations affecting the Property, all environmental laws, all applicable
provisions of the Fair Housing Act of 1968 and the Americans with Disabilities
Act of 1990 and all amendments to any of the foregoing.

2890904.5     Exhibit N-3

--------------------------------------------------------------------------------




6.    “Purchaser’s Affiliates” shall mean Affiliates of Purchaser, including,
without limitation, and any other person (as defined herein) controlling,
controlled by or under common control with Purchaser.
7.    “Purchaser’s Agents” shall mean any of Purchaser’s Affiliates, or any
partners, members, managers, parents, shareholders, owners directors, officers,
employees, agents, affiliates, representatives, attorneys, architects,
engineers, contractors, subcontractors, brokers or other consultants or other
persons or entities acting on behalf of Purchaser or Purchaser’s Affiliates.
I.    Mortgagee Protection. If any “Lender” (as defined herein) succeeds to the
interest of Purchaser or any Third Party Indemnitor during the Restrictive
Period, (1) Lender’s liability under this Declaration shall be limited solely to
the period during which Lender (or its Affiliates, which includes any special
servicer or receiver acting for or on behalf of Lender or its Affiliates) has
ownership of, or exercises management or control over the leasing, use and/or
operation of, the Property; (2) Lender shall not have any liability for any
condominium conversion or cooperative conversion that occurs (a) during the
period that Purchaser (or any of its Affiliates) or any Third Party Indemnitor
(or any Affiliates thereof) owns and has the right to continue to exercise
exclusive management and control over the Property, or (b) after Lender sells
the Property to a bona fide third party transferee; and (3) Lender’s liability
under this Declaration shall be limited solely to Lender’s interest, if any, in
the Property, and the proceeds from any fees earned by Lender during its
ownership, leasing, management, operation and sale of the Property by Lender
(collectively, “Lender’s Interest”). For the purposes of this Declaration,
“Lender” shall be defined to mean any first mortgagee holding a first mortgage
or deed of trust on the Property, any of its Affiliates, and any special
servicer or receiver acting for or on behalf of Lender or its Affiliates (as
applicable); provided, however, that the term “Lender” shall not include any
bona fide third party transferee of such Lender or any prior or subsequent owner
of all or any portion of the Property. For purposes of this Declaration, the
liability of Lender and its Affiliates, which includes any special servicer or
receiver acting for or on behalf of Lender or its Affiliates, is joint and
several.
J.    Other Provisions.
1.    Any violation of the provisions herein contained will be deemed to be a
continuing violation and no delay in the delivery of any notice of any violation
hereof or in the enforcement of any rights or the seeking of any remedies
provided hereunder will constitute, or be deemed to constitute, a waiver of the
right to give such notice, enforce such right or seek such remedy at any time
after the occurrence of such violation.
2.    This Declaration may only be amended, supplemented or modified by a
written agreement signed by Declarant (notwithstanding the subsequent transfer
of the Property or any portion thereof) and the owner(s) of the Property and
properly filed of public record.
3.    If any attorney is engaged by Declarant, Declarant’s Affiliates and/or
Declarant’s Agents or by Purchaser, Purchaser’s Affiliates and/or Purchaser’s
Agents to enforce or defend any provision of this Declaration, with or without
the filing of any legal action or proceeding, Purchaser and each Third Party
Indemnitor, as applicable, shall immediately pay to the indemnified party or
parties hereunder, as applicable, upon demand, the amount of all attorneys’ and
consultants’ fees and expenses and all costs incurred by such indemnified party
or parties, as applicable, in connection therewith.
4.    This Declaration shall automatically terminate at the end of the
Restrictive Period at which point the Condominium Conversion Restriction shall
become null and void and of no further effect without any action being required
or any document needing to be recorded. Notwithstanding the foregoing, Declarant
shall, at the request of Purchaser, any Third Party Indemnitor or any of their
respective successors, assigns, and lenders execute such documents as may be
reasonably necessary to confirm any termination.

2890904.5     Exhibit N-4

--------------------------------------------------------------------------------




5.    Purchaser and each Third Party Indemnitor shall, at the request of
Declarant, execute and deliver such documents as may be reasonably necessary to
ratify and confirm the terms of this Declaration and its respective duties,
obligations and liability hereunder.
[Remainder of page intentionally left blank.]

2890904.5     Exhibit N-5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this instrument has been executed by Declarant as of the
date set forth above.
DECLARANT:
WGS LAKEWOOD MF VI, L.P.,
a Delaware limited partnership


By:     WGS Lakewood MF GP VI, L.L.C.,
a Delaware limited liability company,
its General Partner


By:    WGS Lakewood Holdings VI, L.L.C.,
a Delaware limited liability company,
its Sole Member


By:    Lakewood Manager, LLC,
            a Delaware limited liability company,
            its Administrative Member




By:                     
Name:                    
Title:                    






STATE OF TEXAS        §
                §
COUNTY OF DALLAS    §
This instrument was acknowledged before me on the ______ day of _____________,
2014, by ________________________, as __________________ of
_________________________ on behalf of such ____________.


                                            
Notary Public in and for the State of Texas

2890904.5     Exhibit N-6

--------------------------------------------------------------------------------




EXHIBIT “A”
TO FORM OF DECLARATION OF RESTRICTIVE COVENANTS

LEGAL DESCRIPTION OF LAND


EXHIBIT O

DUE DILIGENCE MATERIALS
[Attached.]

2890904.5     Exhibit N-7